


INTRA-CITI SERVICE AGREEMENT ("ICSA")
 
This ICSA is entered into as of the date hereof, by and between the Service
Provider and the Customer designated herein (collectively, the "Parties").  The
Parties acknowledge they are entering into this ICSA pursuant to the provisions
of the General Terms and Conditions for Intra-Citi Services Agreements
(Effective Date: September 1, 2007, as amended) (the "GTC").  The Parties
further acknowledge and agree that the provisions of the GTC and the provisions
of each Country Addendum ("CA") and Performance Level Standards Document
("PLSD") that is applicable to the Services contemplated by this ICSA are hereby
incorporated by reference and shall apply to this ICSA as though such provisions
were set forth herein in their entirety.
SECTION I.     AGREEMENT OVERVIEW
1. ICSA#  / Identifier   1
COT-CTINAUS1
Check Box CGICS / Non CGICS (Check One only)
2. ICSA Service Description:
(skip to SECTION II if CGICS box checked at right)
 
  CGICS
 
  Non CGICS
Note: A check mark in the CGICS box at left, evidences that the Parties have
agreed that the product and service description and pricing posted on the CGICS
intranet site (as amended from time-to-time to reflect Services performed on or
after the Effective Date) is incorporated into this ICSA.
3. Detailed Services Description:
(Required if non CGICS box checked in Item 2.)
See attached PLSD and Product Rate Card.
SECTION II.     CONTACT NAMES
 (i.e., CFO, Director of Finance, Treasurer, etc)
1a. Customer Contact Name   2
Joseph Guage
1b. Service Provider Contact Name   3
Reuven Hahn (CTI); Andre Paggiaro/Minerva Dimartino (Category II)
SECTION III.     PARTIES INVOLVED
(See Legal Vehicle Organization Structure (LVOS) for Legal Vehicle listing)
http://www.citigroup.net/citigroupbusinessservices/citifinance/lvos/
1a. Customer Legal Vehicle Name
The Student Loan Corporation
1b. Service Provider Legal Vehicle Name
Citigroup Technology, Inc.
2a. Customer Legal Vehicle Location (Country)   4
United States
2b. Service Provider Legal Vehicle Location (Country)   5
United States
(If Legal Vehicle in 1.a. has foreign branches, insert Country of consumption of
the Services)
750 Washington Blvd.
Stamford, CT 06901
(If Legal Vehicle in 1.b. has foreign branches, insert Country in which Services
rendered)
1919 Park Avenue
Weehawken, NJ 07086
3a. Customer FRS BU #(s)
(Includes, but is not limited to, the FRS BU#(s) identified here)   6
 
12652
3b. Service Provider FRS BU # (s)  (Includes, but is not limited to, the FRS
BU#(s) identified here)    7
13150, 13151, 13152, 13153, 17519, 17554
 
SECTION IV.     PRICING
(Skip to SECTION V if CGICS box checked in Item 2 of SECTION I.)
1. Arm's Length Pricing Method Selected (select one)   8
  Cost
  Cost Plus Mark up
 
  Other
If "Other", please describe
All CO&T services (Cat 1 and Cat 2) performed in the US are charged at cost,
except those services performed in the US by CATE; CATE services performed in
the US (Cat 1 and Cat 2) are charged at cost plus 10%.
 
See attached Product Rate Card.
2.Unit of Measure/Volume (if applicable)
See attached Product Rate Card.
3.Unit Cost (if applicable)
See attached Product Rate Card.
SECTION V.     PAYMENT    (OPTIONAL)
 
1. Timing  (frequency of cash settlement)   9
Monthly
2. Type of Currency
USD
 
3. Payment Booking Details
 (Customer)
Select Payment Type
(Choose either
Cost Center with Corp Code or DDA/Staar#  with Staar Contact)
     
  Cost Center with Corp Code   10
  DDA / STAAR #   11
 
Business Unit # (BU)   12
 
FRS G/L Account #   13
 
ICE Code   14
Reference
Corp Code - 01401 Cost Center – Multiple Cost Centers
     
12652
 
Multiple G/L Accounts
90020
4. Payment Booking Details
 (Service Provider)
Select Payment Type
(Choose either
Cost Center with Corp Code or DDA/Staar#  with Staar Contact)
     
  Cost Center with Corp Code   15
  DDA / STAAR #   16
 
Business Unit # (BU)   17
 
FRS G/L Account #    18
 
ICE Code   19
Reference
Corp Code –00041
Cost Center – Multiple Cost Centers
     
13150, 13151, 13152, 13153, 17519, 17554
 
Multiple G/L Accounts
90063
SECTION VI.     OTHER PROVISIONS
1. Amendments to GTC, CAs, and PLSDs .  The Parties acknowledge that the GTC and
applicable CAs and PLSDs may be amended/updated from time-to-time and understand
that any amended GTC, CA, or PLSD will be identified and posted to the CGICS
Intranet Site.  The Parties agree to be bound by any amended GTC, CA or PLSD.
 
2.  Except to the extent prohibited by a CA applicable to this ICSA, the
Services covered hereunder may be subcontracted or outsourced to another Citi
affiliate and any such Citi affiliate shall be subject by the terms of any CA
that applies to these Services.
 
3. Other Term 1 above is modified to provide that: (i)Customer will be given
reasonable advance notice of all proposed changes to the GTC/PLSD prior to the
proposed effective date(s); and (ii) Customer has the right to propose specific
modifications to be applicable to Custmer in connection with any proposed
substantive or material change(s) to the GTC/PLSD.
 
4.  Section 3.2 of the GTCs is hereby modified to provide that neither party
will provide less than 18O days prior written notice of termination to the other
in event of termination for convenience.
 
 
SECTION VII      APPROVAL
IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this ICSA.
 
Customer
Service Provider
Signature:
   
Print Name:
Joseph Guage
Reuven Hahn
Title:
Chief  Financial Officer
Senior Vice President
Signature:
   
Print Name:
 
Janice Stiles
 
Title:
   
Date:
     
     
Effective Date:   20
August 1, 2010
 

 


 





--------------------------------------------------------------------------------

 
1    PF60556: Section I, Item 1: (ICSA#/Identifier   The ICSA#/Identifier is a
unique identifier for the ICSA that can be established by any Service Provider
to track its inventory of ICSAs. This # can be systemically generated or
generated based on a numbering system established by the Service Provider.
 
2    RG10760:  Identify the individual responsible for handling Legal Vehicle
accounting and/or billing relating to the Services covered in this ICSA.
 
3    RG10760:  Identify the individual responsible for handling Legal Vehicle
accounting and/or billing relating to the Services covered in this ICSA.
 
4    RG10760:• “Legal Vehicle” includes Citi and any of its subsidiaries or
affiliates that are formed under the laws and regulations of the U.S. or
political subdivisions thereof, foreign nations or other governmental
jurisdictions.  For this purpose a foreign branch or representative office of a
legal entity is treated as a separate Legal Vehicle.  In addition, for purposes
of the Legal Vehicle Management Policy (“LVMP”), the GTC and this ICSA, where a
legal entity (e.g., Citibank, N.A., Citibank International PLC or Citigroup
Global Markets Limited) has branches and/or representative offices outside of
the country in which it is organized, all of the branches and representative
offices of that Legal Vehicle in a particular country shall be treated as one
Foreign Branch.  (See the Citigroup LVMP, found at
http://www.citigroup.net/finance/ccf/controller/pmo/index_lvmp.htm).
 
5    RG10760:• “Legal Vehicle” includes Citi and any of its subsidiaries or
affiliates that are formed under the laws and regulations of the U.S. or
political subdivisions thereof, foreign nations or other governmental
jurisdictions.  For this purpose a foreign branch or representative office of a
legal entity is treated as a separate Legal Vehicle.  In addition, for purposes
of the Legal Vehicle Management Policy (“LVMP”), the GTC and this ICSA, where a
legal entity (e.g., Citibank, N.A., Citibank International PLC or Citigroup
Global Markets Limited) has branches and/or representative offices outside of
the country in which it is organized, all of the branches and representative
offices of that Legal Vehicle in a particular country shall be treated as one
Foreign Branch.  (See the Citigroup LVMP, found at
http://www.citigroup.net/finance/ccf/controller/pmo/index_lvmp.htm).
 
6    PF60556:Section III.  FRS BU# - represents the BU ID used in the FRS system
to identify legal vehicles and their associated split entities.  Can be obtained
from regional/local  financial controller
 
7    PF60556: Section III.  FRS BU# - represents the BU ID used in the FRS
system to identify legal vehicles and their associated split entities.  Can be
obtained from regional/local  financial controller
 
8    RG10760: The Tax Department should be consulted to assist in determining
the best arm's -length pricing method
 
9    Monthly, Qtrly, Semi-annual, etc
 
10    ie.: Corp Code 00031 Expense code 12345
 
11    Cash account - Bank account number not FRS account number
 
12    5 Digit FRS BU #
 
13    Use P&L account
 
14    ie: 90020, 90040, 90060, 90061,  90062, 90063, 90070, 90080, 90090, 90091,
90092 & 90093
 
15    ie. Corp Code 00031 Expense Code 12345
 
16    Cash account  - Bank account number not FRS account number
 
17    5 Digit FRS BU #
 
18    Use P&Laccount
 
19    ie: 90020, 90040, 90060, 90061, 90062, 90063, 90070, 90080, 90090, 90091,
90092 & 90093
 
20    RG10760: Insert date that this ICSA takes effect if different than
signature Date above. This date field can also be used to identify the term of
agreement, if required

 
 
 
 

General Terms and Conditions
FOR
INTRA-CITI SERVICES
 


 
Effective Date: September 1, 2007
Revised: March 31, 2010

 


 
 
These General Terms & Conditions for Intra-Citi Services (hereinafter, the
“GTC”) are approved by Citigroup Inc. (“Citi”) for providing the contractual
framework for business transactions pursuant to which any Affiliate(s) within
the Citigroup Inc. group of legal vehicles provides services to any other
Affiliate(s) within the Citigroup Incl group of legal vehicles.
 
 
1.           DEFINITIONS
 
 
        1.1
Specific Words or Phrases.  For purposes of these GTC, each word or phrase
listed below shall have the meaning designated.  Other words or phrases used in
these GTC or any supplemental documents may be defined in the context in which
they are used, and shall have the respective meaning there designated.

 
 
1.1.1  
“Affiliate” means and includes Citi. and each legal entity that is directly or
indirectly controlled by Citi, where “control” means the ownership of, or the
power to vote, at least twenty percent (20%) of the voting stock, shares or
interests of the entity.

 
 
1.1.2  
“Applicable Laws” means any applicable and valid federal, state, local, native
or international law, rule, regulation, ordinance, code, directive, order,
decree, determination, or treaty of any Government Body.

 
 
1.1.3  
“CGICS Website” means the Citigroup Global Intercompany Chargeout System Website
or any successor website.

 
 
1.1.4  
“Customer” means with regards to each ICSA, as hereinafter defined,, the
Affiliate(s) that will be receiving the Services (as specified in the ICSA).

 
 
1.1.5  
“Force Majeure Event” means any circumstances beyond a Party’s reasonable
control.

 
 
1.1.6  
“Fully Allocated Cost” means direct and allocable indirect costs.

 
 
­  
Direct costs shall include but are not limited to salaries, fringe benefits,
incentive compensation, travel, subsistence and training expenses attributable
to Personnel engaged in the rendering of Services (having regard to the time
spent by individual Personnel of the Service Provider assigned to do work for
the Customer) as well as materials and supplies directly consumed in rendering
the Services and other costs such as telephone charges, photocopying costs and
any third party costs incurred in connection with the Services;

 
 
­  
Indirect costs shall include but are not limited to costs incurred with respect
to property, equipment rental, utilities, supervision and clerical costs and
other overhead burdens of the Service Provider in addition to any other
material, general and administrative expenses reasonably attributable to the
provision of the Services; and

 
 
­  
The Service Provider’s statement certifying the fees charged by the Service
Provider in respect of the provision of the Services shall be conclusive in the
absence of manifest error.  The Service Provider undertakes to assist the
Customer to support and document the Fully Allocated Cost if the Customer so
requests.

 
 
1.1.7  
“Government Body” means any federal, state, municipal or other governmental or
regulatory department, commission, board, bureau, legislature, agency,
instrumentality or authority, domestic or foreign.

 
 
1.1.8  
“Instructions” means any or all instructions received by the Service Provider
from the individual indicated on an ICSA as being authorized to conduct and/or
lead a Service engagement.

 
 
1.1.9  
“Intra-Citi Service Agreement” (an “ICSA”) means an agreement entered into
between Affiliates in accordance with the provisions of these GTC and includes
all appendices and other exhibits attached to or incorporated by reference that
describes the Services the Affiliate will provide to other Affiliates, and the
fees charged for such Services.

 
 
1.1.9a
“Non-Cash Interaffiliate Agreement (an “NCIA”) means an agreement entered into
between Affiliates in accordance with the provisions of these GTC and includes
all appendices and other exhibits attached to or incorporated by reference that
describes the  relationship between two affiliates.  An NCIA may be entered into
in limited circumstances in which it would not be appropriate to enter into an
ICSA, and shall be subject to such additional terms as may be stated in the
NCIA.  Further references in these GTC to an “ICSA” shall be understood to mean
an “ICSA or NCIA”.

 
 
1.1.10  
“Outsourced Services” mean any service for which a Service Provider operates,
performs or manages all or part of a Customer’s business function, role, service
or system operation that was at one time performed internally by the Customer or
would ordinarily be performed internally by similar businesses. Local laws or
regulations may otherwise dictate what types of Services qualify as being
“Outsourced” in nature.

 
 
1.1.11  
“Party” means either the Service Provider or the Customer, individually as the
context so requires; and “Parties” means the Service Provider and the Customer,
collectively.

 
 
1.1.12  
“Performance Level Service Document” (a “PLSD”) refers to the document attached
to an ICSA setting forth the service and performance level requirements,
escalation procedures, C.O.B. requirements, information security requirements
and other terms as applicable, which attach to the Services provided under that
particular ICSA.

 
 
1.1.13  
“Personnel” means and includes (as indicated) a Party’s directors, officers,
employees, non-employee workers, agents, auditors, consultants, contractors and
subcontractors (but excludes the other Party and all third parties claiming
through the other Party).

 
 
1.1.14  
“Reimbursable Expenses” means expenses that (i) are reasonably required in order
to enable the Service Provider to furnish the Services, (ii) are consistent with
Citi policies, and (iii) have been approved in advance by the Customer or
specified in an ICSA.  For each item of expense for which reimbursement is
requested, the Service Provider will submit substantiating documentation in
accordance with Citi policies.

 
 
1.1.15  
“Services” means the goods and services to be provided by the Service Provider
to the Customer as specified in the applicable ICSA.

 
 
1.1.16  
“Service Provider” means with regards to each ICSA, the Affiliate(s) that will
be providing the Services directly to the Customer (as specified in the ICSA).

 
 
1.1.17  
“Shared Services” means certain Services that are performed by a single
Affiliate for multiple Customers.  Examples may include certain internally
rendered back-office services, such as administrative support services, that are
not of a type ordinarily rendered by Citi to third parties (e.g., Human
Resources, Finance, Legal, Audit and Risk Review, etc.).  “Shared Services” also
means Services that are purchased by a single Affiliate from a third party and
provided in the same form (e.g., passed-through) to one or more
Customers.  Examples may include enterprise license agreements, market data
services, etc.   “Shared Services” do not include Services purchased from a
third party that are consumed or aggregated with other Services by the Service
Provider in rendering a different Service to the Customer.

 
 
1.1.18  
“Tax” means any tax, levy, impost, duty or other charge of a similar nature
pertaining to transactions governed by these GTC or to the Services specified in
a ICSA  (including, without limitation, any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).

 
 
1.2
“Common Words” shall be interpreted as designated: (i) “or” connotes any
combination of all or any of the items listed;  (ii) where “including” is used
to refer to an example or begins a list of items, such example or items shall
not be exclusive; and, (iii) “specified” requires that an express statement is
contained in the relevant document.  Words implying the singular shall be deemed
to include the plural and vice versa; and any word implying gender shall be
deemed to include any other gender.

 
 
1.3
“Statutes” shall be deemed to refer to such statute or statutory provision as
amended, replaced or re-enacted from time to time after the date of the
applicable ICSA, and to include all subordinate legislation made under the
relevant statute.

 
 
2.
STRUCTURE OF SERVICE AGREEMENTS

 
 
2.1
GTC.  These GTC do not commit any Affiliate to either furnish or acquire any
Services.  Rather, the GTC provide the legal framework that will govern the
provision of the Services as a result of the execution of an ICSA by Affiliates.

 
 
2.2
ICSA.  Each Affiliate that will be providing Services to or receiving Services
from another Affiliate will enter into an ICSA, substantially in the form of
Appendix A hereto, which shall be deemed to be an agreement between the
Affiliates designated as a “Service Provider” or a “Customer”.  Each ICSA shall
incorporate these GTC by reference, as though such provisions were set forth
therein in their entirety.  In the event of any inconsistency between the
provisions of these GTC and any ICSA, the provisions of the ICSA shall govern
for purposes of such ICSA.  In addition, each ICSA shall set forth: (i) a
description of the Services to be provided by the Service Provider (including
any PLSD, if applicable, will be incorporated by reference), (ii) the fees to be
paid by the Customer for the Services, and (iii) such additional commercial
terms and conditions as may be mutually agreed upon by such Service Provider and
the Customer.  With regard to Services that are listed on CGICS, any ICSA
covering such Services shall incorporate by reference the Services description
and pricing posted on CGICS.

 
 
2.3  
Country Addenda

 
 
2.3.1  
The Service Provider and/or the Customer may be subject to additional
obligations based on local country laws, regulations or policies that either
supplement or conflict with the obligations set forth in these GTC or an
ICSA.   For each country in which a Service Provider or a Customer provides or
receives Services under an ICSA (either directly or indirectly), all additional
obligations based on the local country laws, regulations or policies applicable
to the Service Provider or the Customer shall be set forth in the Country
Addenda (alternatively referred to as a “CA”) which are finalized in accordance
with the terms set forth herein (the “Country Addendum”).  Country Addendum will
reflect only local legal, regulatory or policy requirements, and are not
intended to address local business or commercial issues.

 
 
2.3.2  
The provisions of each CA must be approved by the senior legal counsel for that
country and may be modified, from time to time, by the latter as required to
address changes in such country’s laws, regulations or policies.

 
 
2.3.3  
Country Addendum which are applicable to an ICSA may be annexed to the relevant
ICSA(s), but shall in all cases be deemed automatically incorporated into the
terms of any ICSA, which involves Services being provided to or from a
particular Country.  These GTC and the ICSA shall be deemed to have been
supplemented or otherwise modified by the provisions of any applicable Country
Addendum to the extent required in order to satisfy the requirements of local
country laws, regulations and policies with regards to the affected Affiliates.

 
 
2.3.4  
Each Customer shall be responsible for notifying the Service Provider from time
to time of any changes, amendments or updates to its own Country Addendum or the
underlying laws, regulations or policies (to the extent relevant to the
provision of the Services to the Customer as described in the ICSA).

 
 
2.4  
Services to be Performed.  The Service Provider shall provide such information
relating to the Services as the Customer may reasonably request from time to
time.

 
 
2.5
Cooperation from Customer.  The Customer agrees that the Service Provider’s
ability to provide the Services is dependent upon:

 
 
a.)  
The Customer providing the Service Provider with access to any systems, staff,
records or materials as the Service Provider may from time to time reasonably
request; and

 
 
b.)  
 The Customer generally co-operating with the Service Provider.

 
 
3.           TERM AND TERMINATION
 
 
3.1  
General.  Each ICSA shall commence as of the Effective Date designated on the
applicable ICSA, or if the Services are not supplied pursuant to an ICSA, then
on such ordering document as is issued by the Customer and accepted by the
Service Provider in order to create the ICSA as provided in Subsection
2.2.  After an ICSA has commenced, it shall continue in force for either (i) the
term specified in the ICSA or (ii) if no term is specified, on an annual basis
with automatic renewal subject to the following rights of termination.

 
 
3.2
Either Party may terminate an ICSA with or without cause, at any time in its
sole discretion and without penalty, by serving the other Party written notice
of termination at least sixty (60) days prior to the specified date for
termination.

 
 
3.3
Either Party may terminate any ICSA with immediate effect upon notice in the
event that the other Party:

 
 
a.)  
Ceases to be an Affiliate; or

 
 
b.)  
Breaches any material obligation under the ICSA and fails to cure or remedy the
breach within thirty (30) days after the non-breaching Party has given notice to
the breaching Party requiring such breach to be remedied; or

 
 
c.)  
Ceases to carry on that part of its business relating to the provision or
receipt of the Services or disposes of all or part of its assets; or

 
 
d.)  
Files a voluntary petition in bankruptcy, makes a general assignment for the
benefit of its creditors, suffers or permits the appointment of a trustee or
receiver for its business assets, becomes subject to any proceeding under any
bankruptcy or insolvency law, initiates actions to wind up or liquidate its
business voluntarily or otherwise, or suffers, permits or initiates the
occurrence of anything analogous to any of the events described in this
Subsection under the laws of any applicable jurisdiction; or

 
 
e.)  
Is unable to obtain any necessary approvals or authorizations from its
regulatory authorities for the provision of Services under the ICSA

 
 
3.3.1
Either Party may terminate any ICSA upon ten (10) days notice to the other in
the event that (i) local laws or regulations change so as to make the ongoing
provision of the contemplated Services non-compliant with any such local laws,
regulations or similar obligation; or (ii) a Government Body requires that the
relevant ICSA be terminated or alternative arrangements be made in relation
thereto.

 
 
3.4
Survival.  The provisions of an ICSA that, by their nature and content, must
survive the completion, rescission, termination or expiration of the ICSA in
order to achieve the fundamental purposes of the ICSA, shall so survive and
continue to bind the Parties.

 
 
4.           INSURANCE
 
 
The Customer acknowledges and agrees that the Service Provider’s standard
practice is to self-insure as regards the risks connected with the provision of
the Services.
 
 
5.           FEES AND EXPENSES
 
 
5.1  
Services Fees.  As compensation for the Services, the Customer agrees to pay
fees to the Service Provider (or the Service Provider’s designee) in
consideration of the Services provided, and such fees shall reflect the fair
value of the Services rendered.  The Customer further agrees to reimburse the
Service Provider for any Reimbursable Expenses.

 
 
5.2  
The fees charged by the Service Provider to the Customer in respect of the
provision of the Services shall be at the rate agreed between the Parties as
representing the amount, which might reasonably be expected to be charged
between persons dealing at arms length with respect to the provision of a
comparable service.

 
 
5.3
Where there is no market value established for the Services provided, a charge
equal to the Fully Allocated Cost plus a five to ten percent markup (usually ten
percent) shall be applied.  The Service Provider shall not impose a mark-up for
any Shared Services or Reimbursable Expenses, whether or not included as part of
the Fully Allocated Cost.   The charges for Services provided to more than one
Customer shall be allocated in proportion to the benefit received by each
Customer.

 
 
5.4
Taxes.  Except as provided below, all Taxes shall be borne by the Customer.

 
 
5.5
Withholding Taxes and Tax Receipts

 
 
5.5.1  
In the event that the Customer withholds and remits an Income Tax on behalf of
the Service Provider relating to fees paid under these GTC, the Customer shall
gross up such fee so that the Service Provider shall receive the same amount it
would have received absent the Customer’s Income Tax withholding remittance.
However, if the Service Provider is allowed to apply for or claim an Income Tax
credit in respect of such withheld amounts, then no gross up shall apply

 
 
5.5.2  
If, at any time, the Customer is required by law to make any deduction or
withholding from any sum payable by it hereunder (or if thereafter there is any
change in the rates at which or the manner in which such deductions or
withholdings are calculated), such Customer shall promptly notify the Service
Provider.

 
 
5.5.3  
If the Customer makes any payment hereunder in respect of which it is required
to make any deduction or withholding, it shall pay the full amount required to
be deducted or withheld to the relevant taxation or other authority within the
time allowed for such payment under applicable law and shall deliver to the
Service Provider, within thirty days after it has made such payment to the
applicable authority, an original receipt, or such other evidence as shall be
reasonably satisfactory to the Service Provider, evidencing the payment to such
authority of all amounts so required to be deducted or withheld.

 
 
5.6
Value Added Tax (VAT) and any other Sales Tax: All fees payable under these GTC
shall be deemed to be exclusive of any VAT, Sales Tax or other similar tax. If
any of those Taxes are chargeable, the Customer shall pay to the Service
Provider (in addition to and at the same time as paying the fees) or self assess
an amount equivalent to the amount of such Tax.  The Customer shall not hold the
Service Provider responsible for any unpaid Taxes not charged by the Service
Provider or self-imposed by the Customer.

 
 
5.7
Terms of Payment.  Unless otherwise agreed in an ICSA, all fees shall be paid
when posted by means of monthly electronic chargeback to the appropriate STAAR
account or direct debit to the Customers' AP Code and Cost Center within the
Citi National Accounts Payable Systems which will be cash settled.   In the
event the Service Provider is treated as a "bank" or as a "subsidiary of a bank"
for purposes of Section 23A of the United States Federal Reserve Act, and the
Customer fails to make timely payment of the Service fees called for hereunder
in accordance with the terms of these GTC, Customer acknowledges that any such
failure to make timely payment could create an imputed loan from the Service
Provider to the Customer that would be treated as a Covered Transaction for
purposes of Section 23A.

 
 
5.8
With regard to the Services provided to a Customer located in a European Union
country, the following terms regarding payment shall apply:

 
 
If payment of any undisputed fees for Services is late, upon notice to the
Customer, the Service Provider
 reserves the right to:
 
 
a.)  
Charge interest on a daily basis on the outstanding balance, at the rate of 2%
per annum above the Bank of England base rate; and

 
 
b.)  
Suspend such Services after thirty (30) days’ written notice (after the relevant
thirty (30) days payment period has expired) and the Customer having failed to
pay within such period.  Upon payment by the Customer, the Service Provider
shall resume the provision of the Services as soon as reasonably
practicable.  The cost (if any) of such resumption of the Services shall be as
set out in the applicable terms and conditions for such Services.

 
 
6.           REPRESENTATIONS AND WARRANTIES
 
 
6.1
Mutual Representations and Warranties.  Each Party represents and warrants to
the other Party the following:

 
 
6.1.1  
It has full power and authority to enter into the applicable ICSA, and that each
ICSA will be executed by a duly authorized representative.

 
 
6.1.2  
Neither the entering into an ICSA, nor the consummation of the transactions
contemplated thereby, will conflict with, result in the acceleration of, create
in either Party the right to accelerate, terminate, modify or cancel, or require
any notice under any contract, lease, license, instrument or other arrangement
to which it is a party or by which it is bound or to which any of its assets is
subject.

 
 
6.2
Standard of Services.  The Service Provider represents and warrants that
throughout the applicable warranty period, the Services provided will conform to
the specifications and requirements expressly set forth in the applicable ICSA
and that such Services will be performed using reasonable care and will be in
accordance with the service standards set forth in the applicable ICSA.

 
6.2.1
In the event that the Service Provider does not comply, or it reasonably appears
that the Service Provider is not complying, in any material respect with the
provisions of the ICSA, the Customer may upon reasonable notice:



 
(i) require the Service Provider to take any necessary action to remedy or
mitigate the relevant deficiency in such reasonable manner as the Customer may
specify; and/or

 
(ii) where there is any breach of a material obligation under the ICSA,
terminate the ICSA in accordance with Subsection 3.3.

 
7.
CONFIDENTIAL INFORMATION

 
 
7.1  
Definition. “Confidential Information” means and refers to all tangible or
intangible information and materials, in any form or medium (and without regard
to whether the information or materials are owned by the Party making the
disclosure (“Disclosing Party) or by a third party), whether furnished or
disclosed to the receiving Party (“Receiving Party”) by the Disclosing Party, or
otherwise obtained, accessed or observed by the Receiving Party from the
Disclosing Party (whether pursuant to an ICSA or in contemplation of entering
into an ICSA), that satisfies at least one of the following criteria:

 
 
7.1.1  
Information or materials related to the Disclosing Party’s, an Affiliates’, or
any of their respective customer’s business, trade secrets, customers (including
identities, characteristics and activities), personnel, business plans,
strategies, forecasts or forecast assumptions, operations, methods of doing
business, records, finances, assets, technology (including software, data bases,
data processing or communications networking systems), data or information or
materials that reveal research, technology, practices, procedures, processes,
methodologies, know how, or other systems or controls by which Customer’s or an
Affiliate’s products, services, applications and methods of operations or doing
business are developed, conducted or operated, and all information or materials
derived there from or based thereon and any information and materials generated
in the performance or receipt of the Services;

 
 
7.1.2  
Information or materials designated or identified as confidential by the
Disclosing Party or an Affiliate, whether by letter or by an appropriate
proprietary stamp or legend, prior to or at the time such information or
materials are disclosed by the Disclosing Party or an Affiliate to the Receiving
Party;

 
 
7.1.3  
Information disclosed orally or visually, or written or other form of tangible
information or materials without an appropriate letter, proprietary stamp or
legend, if it would be apparent to a reasonable person, familiar with the
financial services industry, that such information or materials are of a
confidential or proprietary nature; or

 
 
7.1.4  
Any information that relates to a person and that could be used, either directly
or indirectly, to identify such person, (“Personal Information”).

 
 
7.2  
Duty of Care and Use Restriction.  Confidential Information may only be used and
disclosed in accordance with these GTC and the applicable ICSA. The Receiving
Party will keep confidential the Disclosing Party’s Confidential Information;
and, at a minimum, the Receiving Party will adopt, maintain and follow security
practices and procedures that are sufficient to safeguard the Disclosing Party’s
Confidential Information from any (i) unauthorized disclosure, access, use, or
modification; (ii) misappropriation, theft, destruction, or loss; or (iii)
inability to account for such Confidential Information.  Without limiting the
generality of the foregoing, the Receiving Party will only use or reproduce the
Disclosing Party’s Confidential Information to the extent necessary to enable
the Receiving Party to fulfill its obligations or to exercise its rights as
contemplated by the applicable ICSA.  In addition, the Receiving Party will
disclose the Disclosing Party’s Confidential Information only to the following:

 
 
7.2.1  
The Receiving Party’s Personnel who (i) have a “need to know” such Confidential
Information (and only to the extent necessary) in order to fulfill the purposes
contemplated by the applicable ICSA, and (ii) are bound to keep such information
confidential;

 
 
7.2.2  
Third party vendors (in the case of the Service Provider) who (i) have a “need
to know” such Confidential Information (and only to the extent necessary) in
order for the Service Provider to fulfill the purposes contemplated by the
applicable ICSA, and (ii) are bound to keep such information confidential;

 
 
7.2.3  
External auditors and attorneys or other professional advisors that are bound to
keep such information confidential; and

 
 
7.2.4  
Government Bodies as requested by same.

 
 
7.3
Personal Information.   Each Party acknowledges that the other Party may be
subject to internal policies, Applicable Laws which govern and restrict the
collection, storage, processing, dissemination and use of any Personal
Information, including any Personal Information relating to a Party’s customers,
suppliers and Personnel.  Notwithstanding any other provision of these GTC,
neither Party will directly or indirectly collect, store, process, disseminate
or use any Personal Information relating to the other Party’s customers,
suppliers or Personnel other than: (i) as directed by such other Party (either
within the provisions of an ICSA or otherwise);  (ii) as required in order for
the Receiving Party to exercise its rights or fulfill its obligations under the
applicable ICSA; or (iii) as permitted under Applicable Laws and the corporate
practices and policies of the applicable Affiliates from time to time.

 
 
7.4
Notification.  If the Receiving Party becomes aware of any threatened or actual
violation of the obligations or restrictions agreed to by the Receiving Party
with respect to the Disclosing Party's Confidential Information, the Receiving
Party will either immediately notify the Disclosing Party thereof or will follow
the Citigroup Information Security Policy and the Receiving Party will, subject
to Applicable Laws regarding the disclosure or protection of such information,
assist the Disclosing Party with its efforts to cure or remedy such violation.

 
 
7.5  
Exclusions.  The obligations of confidentiality described in this Section 7
shall not apply to the extent the Receiving Party can demonstrate that such
information:

 
 
7.5.1  
Is or has become generally known by persons engaged in the technology or
financial services industries, without any breach by the Receiving Party of the
provisions of the applicable ICSA or any other applicable agreement between the
Parties;

 
 
7.5.2  
Was rightfully in the possession of the Receiving Party, without confidentiality
restrictions, prior to such Party’s receipt pursuant to the applicable ICSA;

 
 
7.5.3  
Was rightfully acquired by the Receiving Party from a third party who was
entitled to disclose such information, without confidentiality or proprietary
restrictions;

 
 
7.5.4  
Was independently developed by the Receiving Party without using or referring to
the Disclosing Party’s Confidential Information; or,

 
 
7.5.5  
Is subject to a written agreement pursuant to which the Disclosing Party
authorized the Receiving Party to disclose the subject information.

 
 
The Parties acknowledge that the exclusions set forth in Sections 7.5.1-7.5.4
above shall not apply to Personal Information received from the Customer.
 
 
7.6  
Legally Required Disclosures.  The obligations of confidentiality assumed under
an ICSA shall not apply to the extent that  Confidential Information must be
disclosed under Applicable Laws or an order from a court, regulatory agency or
other Government Body having competent jurisdiction.

 
 
7.7
Information Security Assessment.  To the extent required by Applicable Law or as
required by Citi’s Information Security Standards, in order to obtain assurance
of the Receiving Party’s ability to protect and maintain the confidentiality of
the Disclosing Party’s Confidential Information, the Disclosing Party shall have
the right (upon reasonable notice to the Receiving Party and at the Disclosing
Party’s expense) to conduct information security assessments (“ISA”) of the
Receiving Party’s facilities, systems, practices and procedures.  An ISA may
consist of a security questionnaire (which must be answered by the Receiving
Party) and site visits to locations where the Disclosing Party’s Confidential
Information may be accessed.  The findings of any ISA shall be deemed
Confidential Information of the Receiving Party.  The Disclosing Party will use
reasonable efforts to minimize the interference with the Receiving Party’s
business operations while conducting an ISA.  Should an ISA disclose any
security vulnerabilities, the Disclosing Party will provide the Receiving Party
with the details of such vulnerabilities, and the Receiving Party will work with
the Disclosing Party to correct such vulnerabilities in a manner that is
reasonably acceptable to the Disclosing Party.

 
 
7.8
Examinations by Regulators.   Regulators having competent jurisdiction over a
Party to an ICSA will be permitted (to the extent required by Applicable Laws
but subject to the other Party’s Applicable Laws and regulatory obligations) to
examine the Service Provider’s facilities, systems, records, practices and
procedures pertaining to the provision or receipt of Services (during normal
business hours and upon reasonable notice, and at the regulated Party’s expense)
in order to obtain assurance of the Service Provider’s ability to protect and
maintain the confidentiality of the regulated Party’s Confidential Information
and to otherwise fulfill its contractual obligations under the ICSA.

 
 
7.9
Accounting for Confidential Information. Except as otherwise specified in an
applicable ICSA or as otherwise required by Applicable Law (including the
Receiving Party’s legal and regulatory obligations to retain records), and
Citi’s record retention policies, upon the request of the Disclosing Party at
any time after the termination of the applicable ICSA, the Receiving Party will
return (or purge its systems and files of, and suitably account for) all
Confidential Information supplied to, or otherwise obtained by, the Receiving
Party in connection with an ICSA.  The Receiving Party will certify in writing
that it has fully complied with its obligations under this Section within seven
(7) days following the date it receives a request from the Disclosing Party for
such a certification.

 
 
7.10
Data Protection.  When applicable, the Parties to an ICSA shall comply with the
provisions of the Inter-territorial Data Protection Agreement terms and
conditions between the Parties ("ITDPA") attached hereto as Appendix B, or such
other form of agreement as required by Applicable Law, when the Services involve
the processing or transmission of personal data (as defined in the ITDPA or
Applicable Law) that originates from, or forms part of the Services provided to
the Customer.   When the Service Provider is acting as a data processor, the
terms of the ITDPA that apply to data processors will govern, and when the
Service Provider is acting as a controller, the terms of the ITDPA that apply to
data controllers will govern.

 
 
The Parties acknowledge the Service Provider, when acting as a Processor, shall:
 
 
a.)  
Process the personal data on instructions of the Customer pursuant to the ICSA
and/or any applicable PLSD;

 
 
b.)  
Take appropriate technical and organizational measures with respect to the
personal data; and

 
 
c.)  
Establish and maintain reasonable security measures with respect to the personal
data.

 
 
8.
PROPRIETARY RIGHTS

 
 
Each Party acknowledges that (as between the Parties) the other Party owns and
shall continue to own all intellectual property rights in its proprietary
software, systems, processes, ideas, concepts, know-how, documents data and
other materials, and all of its other Confidential Information (collectively,
“Proprietary Materials”).  Nothing contained in these GTC or any ICSA  (unless
specified therein) shall be construed to convey to the other Party  (or to any
party claiming through such other Party) any intellectual property rights in or
to either Party’s Proprietary Materials, other than a non-exclusive, royalty
free license right to use the Proprietary Materials in the furtherance of the
provision or receipt of the Services, solely during the term of the applicable
ICSA, and subject to the licensed Party fulfilling its obligations under the
applicable ICSA (including in the case of Customer, the payment of all
applicable fees for the Services).  Unless stated to the contrary in the ICSA,
each Party shall own all intellectual property rights in any systems, processes,
software, ideas, concepts, know-how, documents, data or other materials created
by that Party in connection with the provision or receipt of the Services.
 
 
9.
COMPLIANCE WITH CITI POLICIES

 
 
Each Affiliate shall comply, and ensure that their respective Personnel comply,
with all corporate policies issued by Citi which apply to the particular
Services provided under the ICSA or which apply to the general conduct of
business by each Affiliate.
 
 
10.
COMPLIANCE WITH APPLICABLE LAWS

 
 
Each Party to an ICSA shall comply, and ensure that their respective Personnel
comply, with all Applicable Laws and applicable Country Specific Addenda in the
performance of its obligations or its receipt of the Services, including, but
not limited to, obtaining all required licenses, permits, certificates or other
appropriate authorizations and complying with any supervisory actions or
additional measures required by the regulators of any of the Parties.  The
Parties to an ICSA will work together, on an on-going basis, to assess and
clarify the impact of Applicable Laws and any relevant Country Specific Addenda
on the performance of the Services and each Party’s related obligations.  If at
any time during the term of any ICSA, a Party is informed that it is or may be
in violation of any Applicable Law which may have a potentially materially
adverse affect upon the provision of the Services (or if it is so determined by
any Government Body), that Party shall immediately notify the other Party and
take all appropriate steps to remedy such violation, or if necessary, each Party
shall use its good faith efforts to amend the ICSA or change the Services in a
manner that does comply, failing which, the Parties shall terminate the ICSA .
 
 
11.
LIMITATION OF LIABILITY

 
 
11.1
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION OR IN AN ICSA,
NEITHER PARTY TO A SERVICE AGREEMENT WILL BE LIABLE TO THE OTHER PARTY (OR TO
ANY PERSON OR ENTITY CLAIMING THROUGH THE OTHER PARTY) FOR LOST PROFITS OR FOR
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES
ARISING OUT OF OR IN ANY MANNER CONNECTED WITH SUCH ICSA OR THE SUBJECT MATTER
THEREOF, REGARDLESS OF THE FORM OF ACTION AND WHETHER OR NOT SUCH PARTY HAS BEEN
INFORMED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED, THE POSSIBILITY OF SUCH
DAMAGES.  THE LIMITATIONS OF LIABILITY SET FORTH HEREIN SHALL NOT APPLY TO
DAMAGES, (i) RESULTING FROM THE GROSS NEGLIGENCE, OR THE WILLFUL OR INTENTIONAL
MISCONDUCT OF A PARTY OR ITS PERSONNEL, (ii) STEMMING FROM PERSONAL INJURY,
DEATH, OR PROPERTY DAMAGE CAUSED BY A PARTY OR ITS PERSONNEL, OR (iii) ARISING
FROM EITHER PARTY’S BREACH OF ITS OBLIGATIONS SET FORTH IN SECTION 7.

 
 
11.2
WITH REGARD TO ANY SERVICES PROVIDED TO ANY AFFILIATE LOCATED WITHIN THE
EUROPEAN ECONOMIC AREA, THE FOLLOWING TERMS REGARDING LIMITATIONS OF LIABILITY
SHALL APPLY IN THE PLACE OF THE TERMS SET FORTH ABOVE IN SECTION 11.1:

 
 
11.2.1
Subject to Clauses 11.2.2 and 11.2.3 each Party’s total and aggregate liability
in contract, tort (including negligence) or otherwise under or relating to the
GTC and under each ICSA shall be the aggregate of all sums paid or to be paid by
the Customer to the Service Provider under the GTC and relevant ICSA in the
twelve (12) month period prior to the date liability arises.

 
 
11.2.2
In no event will either Party be liable to the other Party for such other
Party’s direct or indirect lost profits, anticipated savings, loss of
opportunity, loss of business or revenue arising out of or related to the GTC
and all ICSAs or the transactions contemplated hereby or any act, omission, loss
or damages; and

 
 
11.2.3
For the avoidance of doubt, neither Party seeks to exclude its liability for:

 
 
a.)  
Negligence causing death or personal injury; or

 
 
b.)  
Fraud or deceit.

 
 
12.
RELATIONSHIP OF THE PARTIES

 
 
The Service Provider will perform all Services as an independent contractor on a
non-exclusive basis.  Neither an ICSA nor the Service Provider’s performance of
its obligations thereunder shall be construed as establishing or implying any
partnership, joint venture, or relationship of principal and agent, master and
servant, or employer and employee between the Parties; and neither Party will
have the right, power or authority (whether expressed or implied) to enter into
or assume any duty or obligation on behalf of the other Party.
 
 
13.
ASSIGNMENT AND SUBCONTRACTING

 
 
Neither Party to an ICSA may assign, outsource or sub-contract any of its
rights, obligations, or responsibilities under the ICSA without the prior
written consent of the other Party (such consent not to be unreasonably
withheld). For the avoidance of doubt, the Customer will be deemed to have
consented to the subcontracting or outsourcing arrangements which are described
in an ICSA, and the Service Provider shall remain fully responsible for any acts
or omissions of the subcontractor or outsourcee.  All provisions of an ICSA
shall be binding upon and shall inure to the benefit of the Parties hereto and
their legal successors and permitted assigns. For the sake of clarity it is
hereby acknowledged that in certain countries regulators must be notified of a
requested assignment or subcontracting and/or have the right to consent or
reject a requested assignment or subcontracting.
 
 
14.
NOTICE

 
 
Any notice, demand or other communication (collectively “notice”) required or
permitted under an ICSA shall be made in writing and in the English language,
and shall be deemed to have been duly served (i) when delivered personally to
the representative(s) designated to receive notices for the intended
recipient,  (ii) two days after being mailed when mailed by certified mail
(return receipt requested) or sent by overnight courier to the representative(s)
designated to receive notices for the intended recipient, or (iii) when receipt
is acknowledged electronically if sent by email or fax.  For ICSAs documented in
writing, the intended recipient for a Party will be the individual contact
nominated in the ICSA, or, if none, the individual who signed the ICSA for such
Party and the recipient’s mailing address will be the address stated on the
ICSA.  For other Services not documented by means of an ICSA, the intended
recipient for a Party will be the individual designated on the “Contact List”
posted on the CGICS Website.
 
 
15.
MISCELLANEOUS

 
 
15.1
Governing Law.  The substantive laws of the United States and the State of New
York (exclusive of the choice of laws provisions) shall in all respects govern
each ICSA as though the ICSA was entered into, and was to be entirely performed
within, the State of New York, unless otherwise specifically agreed by the
Parties thereto in an ICSA or other written form; provided, however, that for
matters that involve obligations set forth in the Applicable Laws or Country
Addenda applicable to a country, the substantive laws of such local country will
govern if required by the laws of such country and the application of such laws
cannot be waived or limited by contract.

 
 
15.2  
Dispute Resolution Procedures.  In the event of any dispute or disagreement
between the Parties hereto either with respect to:  (a) the interpretation of
any provision of these GTC and any attachments or related Country Addenda or
ICSAs, or ITDPA or PLSD (b) the performance of either Party of its duties
hereunder or (c) any invoice issued hereunder, each of the Parties shall appoint
a designated officer to meet for the purpose of endeavoring to resolve such
dispute.  Every effort should be made to settle such disputes and if resolution
cannot be reached between the Parties in a reasonable amount of time not to
exceed 60 days the applicable Parties’ senior business officer should be
consulted to settle the dispute.

 
 
15.3  
Order of Precedence.  In the event of any inconsistency or conflict between the
provisions of these GTC, an ICSA or a PLSD, the following order of precedence
shall govern:  as between the terms of the GTC and the terms in an ICSA, the
terms of the ICSA shall prevail strictly for purposes of such ICSA.  As between
the terms of an ICSA and the terms of an applicable PLSD, the terms of the PLSD
shall prevail.  As between the terms in these GTC and the terms of a PLSD, the
terms of the GTC shall prevail.  In the event of any inconsistency or conflict
between the provisions of any Country Addenda and these GTC or any ICSA, the
provisions of the Country Addenda shall prevail. In the event of any
inconsistency or conflict between the provisions of different Country Addenda
the country counsel for the countries whose CA’s conflict shall confer to see if
there is a mutually agreeable means of addressing the particular requirements of
the conflicting Country Addenda.  If the parties are unable to reach a mutually
agreeable resolution, either Party may serve notice of termination of the
applicable ICSA, with a minimum of thirty (30) days notice (unless such period
may be prohibited by the applicable laws in question) and the Parties shall work
together in good faith to develop a transition plan to minimize any possible
disruption to the business and operations of each Party.

 
 
15.4  
Modification.  The terms, conditions, covenants and other provisions of an ICSA
may be modified, amended, supplemented or otherwise changed only by a written
instrument (excluding e-mail or similar electronic transmissions) that
specifically purports to do so and is physically executed by a duly authorized
representative of each Party. The Parties may include a provision in an ICSA for
any documentation or exhibits relating to or describing the Services to be
updated from time to time by way of correspondence (including email) or other
mutually acceptable manner between the Service Provider and the Customer.

 
 
15.5  
Entire Contract. These GTC and any ICSA executed pursuant hereto and all
applicable Country Specific Addenda (together with any additional documentation
or PLSD required or agreed between the parties in relation to or as a
consequence of the ICSA) set forth the sole contract between the Parties with
respect to the provision of the Services and supersedes all prior oral or
written contracts for the Services.

 
 
15.6  
Force Majeure. Neither Party shall be responsible for failure to carry out any
of its duties under any ICSA or for any breach or default under any ICSA to the
extent to which this is caused by a Force Majeure Event provided that the Party
subject to such Force Majeure Event shall:

 
 
a.)  
Carry out its duties to the best level reasonably achievable in the
circumstances of the Force Majeure Event:

 
 
b.)  
Use its reasonable endeavors to overcome and mitigate the effects of the Force
Majeure Event as soon as practicable, including actively managing any problems
caused or contributed to by third parties and liaising with them;

 
 
c.)  
On becoming aware of the Force Majeure Event, within two business days thereof,
inform the other Party that a Force Majeure Event has occurred, giving details
of that Force Majeure Event, the likely effects on the Services, together with a
reasonable estimate of the period during which the Force Majeure Event will
continue; and

 
 
d.)  
Inform the other Party when the Force Majeure Event has ceased.

 
 
15.7
Illegality and Severability.  If a court of competent jurisdiction declares any
provision of an ICSA (including the provisions incorporated therein) to be
invalid, unlawful or unenforceable as drafted, such provision shall be deemed
amended and shall be construed in a manner designed to effectuate the purposes
of the provision to the fullest extent permitted by law within the jurisdiction
of such court.  If such provision cannot be so amended and construed, it shall
be severed for all purposes within the jurisdiction of such court, and the
remaining provisions shall remain unimpaired and in full force and effect to the
fullest extent permitted by law.

 
 
15.8
Instructions.  The Service Provider shall be entitled to rely upon, and shall be
fully protected in so relying and acting upon, any instructions and such
instructions shall continue in full force and effect until cancelled or
superseded, provided that any Instruction canceling or superseding a prior
Instruction must be received by the Service Provider at a time and in a manner
that accords the Service Provider a reasonable opportunity to act upon such
Instruction.

 
 
The Service Provider shall be entitled to rely upon the continued authority of
any Authorized Person to give Instructions until the Service Provider receives
notice in writing from the Customer to the contrary.
 
 
The Service Provider shall in all cases act in accordance with the Instructions,
except that the Service Provider shall have the right, in its reasonable
discretion, to refuse to execute Instructions to the extent such Instructions
are inconsistent with the GTC, ITDPA or any ICSA, or are otherwise inexact or
unreasonable or unlawful , in which case the Service Provider shall notify the
Customer of such refusal and the reason thereto as soon as is reasonably
practicable.
 
 
15.9
Rights of Third Parties.  A person who is not party to these GTC or an ICSA has
no rights to enforce or enjoy the benefit of any term of the GTC or an ICSA.

 
 
The consent of any third party is not required for any termination of or
variation to the GTC or an ICSA.
 
 
16.
Audit/Controls/Continuity of Business/Transition Services. With regard to
Services that are provided that entail the provision of Services which are
material to a Customer’s ability to provide its services to its clients, and
which would include any Services which qualify as Outsourced Services or as
otherwise required under Applicable Law:

 
 
16.1
Audit. The Customer, its auditors, or its authorized regulator, or anyone
appointed by the Customer, its auditors or its authorized regulator shall have
the right to audit the Service Provider to ensure compliance with the terms of
the ICSA.  Towards this end:

 
 
a)  
The Service Provider shall maintain detailed records of the allocation of all
costs for the Services for such period of time as is required by Citi’s Records
Retention policy or as set out in the ICSA.  Such records shall clearly and
accurately disclose the precise nature and details of the Services undertaken
pursuant to the ICSA, including such accounting information as is necessary to
support the reasonableness of the charges or fees.

 
 
b)  
The Service Provider shall require any subcontractor appointed (if applicable)
(including any disaster recovery and backup service providers) to also maintain
complete and accurate records of all its work in relation to the Services
subcontracted to it.

 
 
c)  
The Service Provider shall cooperate with the Customer’s internal and external
auditors and regulators.

 
 
d)  
The Service Provider shall ensure and procure that these requirements are set
forth in its arrangements with any subcontractor, including any disaster
recovery and backup subcontractors.

 
 
e)  
The Service Provider shall allow the Customer, its auditors and/or its
regulators to (i) to obtain records and documents of transactions and
information of the Customer given to, stored at or processed by the Service
Provider, (ii) access any report and finding made on the Service Provider in
conjunction with the Services performed for the Customer, (iii) access to the
business premises of the Service Provider in the exercise of its rights herein;
and (iv) inspect, examine and audit the Service Provider’s operations and
records insofar as they are relevant to the Services provided by the Service
Provider under any ICSA, including but not limited to the internal controls
adopted by the Service Provider with respect to preservation of the
confidentiality and security of data generally and Customer information
specifically (where applicable).

 
 
16.1.1
The Customer shall provide prompt notice to the Service Provider of any audits
initiated by external regulators or authorized bodies in connection with the
Services.

 
 
16.1.2
In addition to the right to audit for compliance with the terms of this
Agreement, the Customer shall have the right to audit as to the following:

 
 
a)  
Internal controls (to ensure compliance with CMMI-Level 5 project management
methodology); or,

 
 
b)  
Financial audits which may include a Type II, SAS 70 audit (to ensure compliance
with the Sarbanes-Oxley Act and relevant sub-sections of 202.)

 
 
  16.2   
Controls. The Service Provider shall adopt such supervisory actions and measures
as the Customer’s regulators and applicable law may require to be taken by the
Customer in connection with, and as appropriate to, the Services.

 
 
  16.2.1
The Service Provider shall adopt such appropriate corrective measures, including
enforcement actions, imposed by the Customer’s regulators and applicable law to
address any violation of the applicable law or regulations or unsafe or unsound
practices by the Customer and/or the Service Provider.

 
 
  16.2.2
The Service Provider shall promptly notify the Customer of any issue which may
affect the provision of the Services or of any problems, , accidents or
disruptions which may have a material impact on the Services.

 
 
16.3
Continuity of Business. The Service Provider and the Customer shall each use
reasonable efforts to develop, maintain and adhere to a plan providing measures
to be taken by the Service Provider in the event of various contingencies, in
order to ensure the Service Provider’s ability to continue providing the
Services.

 
 
16.4
Transition Services. Unless prohibited by Applicable Laws, upon the termination
of an ICSA for any reason whatsoever (including a default by either Party), each
Party will provide such information, cooperation and assistance to the other
Party, as such other Party may reasonably request, to assure an orderly return
or transfer (without undue delay and in any event not later than ninety (90)
days after such termination) to the requesting Party or its designee of all
proprietary data (and related records and files) and materials of the requesting
Party.  In addition, if an ICSA is terminated for any reason other than a
circumstance which could (in the reasonable judgment of the Service Provider)
expose the Service Provider to ongoing damages or liability, the Service
Provider will provide such assistance to the Customer as the Customer reasonably
requests to assist the Customer to transition to another service provider of the
Customer’s choice, subject to the Customer’s agreement to pay the Service
Provider’s reasonable costs and expenses for such transition assistance.  The
Service Provider shall have no obligation to provide transition assistance to
the Customer for a period more than ninety (90) days following the date of
termination.

 

 
 
 
 



APPENDIX A


Intra-Citi Service Agreement (“ICSA”)


https://bissd015.nj.ssmb.com/CGICS/CFML/StdCFPage_Public.cfm?Process=ViewICSAPortal[Missing
Graphic Reference]




Interaffiliate Agreement (“NCIA”)


https://bissd015.nj.ssmb.com/CGICS/CFML/StdCFPage_Public.cfm?Process=ViewICSAPortal

 
 
 
 

APPENDIX B


Inter-territorial Data Protection Agreement (“ITDPA”)




https://bissd015.nj.ssmb.com/CGICS/CFML/StdCFPage_Public.cfm?Process=ViewICSAPortal)

 
 
 
 

Performance Level Standards Document (PLSD)


To ICSA between Citigroup Technology, Inc. and The Student Loan Corporation


ICSA# / Identifier


COT-CTINAUS1







































 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 



PLSD – SERVICES


This Statement covers the following services provided by the Service Provider to
the Customer:




Exhibit A1                      -      Overview of Data Center Environment and
Services
 
Exhibit A2                      -      Mainframe & Distributed Server Operations
 
Exhibit A3                      -      Web Hosting Services
 
Exhibit A4                      -      Network Services
 
Exhibit A5                      -      Voice Services
 
Exhibit A6                      -      E-mail Services
 
Exhibit A7                       -      Client Computing and Personal Computer
(PC) Support
 

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 



Exhibit A1 – Overview of Data Center Environment and Services




The following provides a high level description of the facilities, staffing and
other arrangements, which are the responsibility of the Service Provider with
respect to the hosting of the Customer’s applications within Citigroup data
centers in North America.  As such this description applies to the services in
Exhibits A1 through A7.


Facilities


·  
Secure facilities housing Service Provider components which is protected
by  physical access mechanisms that meet or exceed Citigroup Corporate
requirements and are supported by Citigroup Realty Services.

·  
Adequate clean power, air conditioning, UPS and Generator backup for said
facilities.



Staff


·  
Adequately trained personnel who can provide quality service

·  
Training of appropriate Customer staff in Service Provider standards and
procedures, including retraining when procedures change

·  
Ensure reasonably hardware and software tools for CTI to meet the obligations
herein.



Application Processing


·  
Provide necessary access to Customer to the host computer/server for on-line
update and inquiry to the systems described in the applicable Detail
Product/Application appendices

·  
Execution of batch processing according to the schedule determined by the
Customer and Service Provider and dependent upon the quality and timeliness of
the Customer’s input data

·  
Receipt of batch data from the Customer and its agents through various media,
including tapes and transmissions, which will be processed through the
Customer’s batch computer applications, producing various outputs including
disk, data transmissions and reports

·  
Full support of systems scheduled for availability seven (7) days a week,
twenty-four (24) hours a day provided such systems have been appropriately
engineered to support this requirement and excluding the following:

o  
any agreed upon Green Zones, scheduled downtime or downtime due to Citigroup
mandated security patches, which may have to be applied outside of planned Green
Zones.

o  
Downtime due to any application specific problems that are the responsibility of
the Customer, its Technology organization or its application vendors.

·  
Provide necessary support of Development/test system used by the Customer in
developing, modifying and testing new and enhanced computer applications.  This
will include but is not limited to separate Development and Quality Assurance
test environments, language editors, language compilers, testing/debugging
tools, performance analysis software, etc.

·  
Job scheduling, data storage management (Disk and Tape) and performance
analysis/tuning assistance

·  
Provide a list of software available to the Customer and associated extra
charges for usage, if any.



Change Management


·  
A Change Management Control System and Process as well as reasonable education,
training and on-going assistance in use of said system

·  
Appropriate support in the CTI NETWORK CHANGE CONTROL forum for submission,
approval, audit trail and tracking of all OS and/or Hardware changes.  Customer
change requests, service requests or Trouble ticket numbers are required for the
Service Provider to initiate a Change Request.

·  
The global Software Distribution & Change process for the purpose of all
application/server change request.  All Production changes must utilize the
Change Management Process.

·  
A Change Management Group that will be responsible for appropriate scheduling,
controlling and verifying changes to Service Provider’s hardware, peripheral
devices and operating systems software.

·  
Three (3) business days notice prior to any planned outage, other than regularly
scheduled outage periods necessary for system upgrade, maintenance or
change.  Service Provider will cooperate with the Customer to ensure minimum
impact to service delivery and make every effort to schedule such interruptions
during non-critical time periods.

·  
Participation in application reviews conducted by the Customer as it pertains to
conveying or understanding changes that will have a direct effect on supporting
the Customer.



Capacity Planning


·  
Sufficient capacity to meet all service level standards

·  
A function to assure capacity is available to process forecasted volumes and to
monitor utilization for all critical resources



Server Management Of Onsite/Offsite Tape


·  
Backup tape management processing and handling, proper logging, filing and
rotation.  The Service Provider will be responsible for defining the acceptable
tape backup hardware for the system.

·  
Tape and media management services and a secure facility housing off site media,
which meets or exceed corporate requirements.

·  
Backup media, which will be shipped to pre-defined location(s) at defined
intervals in support of disaster recovery requirements.  The Service Provider
will provide tape retrieval and restoration service on a best efforts basis, I
the even restoration of data is required.



Records Management


·  
A Records Management System and Process for creating, handling, safekeeping,
retaining, retrieving and disposing of records

 
 
 
 
Problem Management


·  
A representative will be assigned for Problem Management issues

·  
Initiation of problem notification to the Customer and/or Application
Development based on predefined call lists to be developed as part of the Detail
Product/Application Agreement and/or production runbook documentation

·  
Escalation of problems not resolved in a timely manner as per pre-established
Customer and Service Provider contact/escalation lists

·  
Monitoring of Network/Servers is provided (7) days a week, twenty-four (24)
hours a day, to assure all problems are routed to the appropriate Service
Provider, Customer and/or application Development Unit personnel

·  
A Problem Management Control System for recording, tracking and reporting
frequency and resolution timeliness of all problems associated with the Service
Providers systems\

·  
In the event of processing errors or batch job failures Service Provider will
record such failures and invoke pre-established restart/recovery procedures,
including Customer notification and problem escalation/resolution



Audit


·  
Acceptable audit controls as defined by relevant Citigroup Corporate policies
and standards.

·  
In addition to the above the Service Provider shall provide to the Customer such
management reports as may be mutually agreed from time to time.



Continuity of Business (COB)


Continuity of Business Services will be provided in accordance with corporate
standards.  The Service Providers Continuity of Business plan will be invoked
once it has been determined that local (onsite) recovery or business resumption
is either untimely or impractical.  In the event of an emergency it is the
Service Provider’s goal to restore full service as quickly as
possible.  Specific Continuity of Business roles and responsibilities are as
follows.


·  
Dedicated Continuity of Business staff

·  
Maintenance of an up-too-date Continuity of Business Plan for each of the
Service Provider’s processing facilities

·  
Maintenance of backup and recovery procedures for the operating system and layer
products

·  
Scheduling and execution of an annual test of the Continuity of Business plan
for each processing facility, designed to simulate the loss of the entire
processing facility

·  
Information required to demonstrate compliance with the provisions of the U.S.
Office of the Comptroller of the Currency’s applicable banking Circulars as they
pertain to the data processing functions provided to the Customer.

·  
Note:  The COB Plan must be tested within 90 days of a major change to the
product/application and/or the infrastructure, as required by corporate policy.



Customer Specific Undertakings


·  
Regarding Continuity of Business (COB), the Customer agrees to provide the
Service Provider with copies of the BC177 form, Risk Assessment form and the COB
plan.

·  
The Customer agrees to provide the hours from 12:01 AM to 6:00 AM on each
Sunday, for a “Green Zone” to provide maintenance, upgrading of equipment and
testing.  If the Customer has a business priority that precludes the Service
Provider from using the “Green Zone”, the Customer will notify the Service
Provider at least five (5) days prior to the “Green Zone” exception.  The
Service Provider agrees to provide a minimum of five (5) days notice to the
Customer that equipment and/or networks will be unavailable during the “green
Zone” time frame.

·  
The “Change Control” process will used for any changes to the Network
environment.  The Customer will be on distribution for “Green Zone” and “Change
Control” notifications.

·  
Regarding capacity planning:

o  
The Customer acknowledges its responsibility to provide resource forecast
information (e.g. CPU, Disk, Network) that is above and beyond their prevailing
consumption trends.

o  
The Customer will use reasonable efforts to provide such forecasting information
in a timely manner to enable the Service Provider to take necessary steps to
ensure adequate capacity to meet Customer requirements.




 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Exhibit A2 – Mainframe & Distributed Server Operations




 
Methods of Operation
 
Please refer to the Service Document which is available from
http://www.citigroup.net/cgti/CGTIGSOCSM/
 
Contacts
 
Unless otherwise stated contact information for all applications in this
document is located in Citigroup System Inventory (CSI)

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

 
Service Indicator Definitions
 
Online Availability
 
Data Accessibility / Server Availability /  Database Availability
Measures the time frame that online files are accessible via normal connectivity
channels. Service defects are measured in minutes and relate to events, which
cause loss of connectivity to an application and data files loss of
functionality and unacceptable system response time.
The monthly percentage number is the aggregate of all application defect minutes
for the month related to the total of the applications accessibility minutes.
Application accessibility minutes are obtained by converting the Service Hours
into minutes.
Critical Event
 
Data Currency
Measures the critical batch jobs that make online files current with the prior
business day’s work.  Service defects are the events (jobs) that did not
complete by their specified time.
The monthly percentage number is the aggregate of all Data Currency defects and
Job Completion defects for the month related to the total of all Data Currency
and Job Completion events (jobs) scheduled for the month.
Job Completion / Transmission Completion
Measures the event that generates the handoff files for reports, feeds,
transmissions and internal processing. Service defects are the events (jobs)
that did not complete by their specified time.
The monthly percentage number is the aggregate of all Data Currency batch
defects and Job Completion defects (i.e., handoff files, transmission feeds and
internal processing completion) for the month related to the total of all Data
Currency and Job Completion events (jobs) scheduled for the month.



 
Application Description
 
Source: Some descriptions are from the Citigroup Systems Inventory (CSI) and
others have been provided by the Customer.
Application
CSI ApplI D#
Acronym
Description
AppWorks Actuate Reporting
[Distributed]
160920
 
Used to report on originations and disbursements of student loans.
AppWorks Loan Origination
[Distributed]
146813
 
Used to originate and disburse student loans. Maintains school and product
profiles used in the origination and disbursement of both federal and private
student loans.
Autograph Letter Writer [Distributed]
148767
 
Processes Student Loan online and batched letters.
CACS Collections System
[Mainframe]
 
145494
CACS
Tracks delinquent loans and posts customer repayment contact attempts. Supports
Federal and private loan due diligence requirements necessary to maintain
Exceptional Performer status. Also allows SLC to achieve "Exceptional Performer"
status with the Dept of Education, which earned SLC about $6,000,000 over the
last 2 years in loans in default.
Credit Manager
160944
 
Used to communicate wtih ACAPS to send and receive credit decisions for student
loan applications requiring credit.
CSR Agent
[Distributed]
151211
 
PC workstation system that interfaces with Diploma and the NIVR to provide CSR's
with screen pop (based on keyed customer account number) and soft call
facilities. Includes interface to Enterprise Database, Appworks, CLASS, and
ESCustomer databases to present customer and school profile data in assisting
with customer inquiries.

 
 
 
 

       
Business Intelligence Actuate
p.k.a. Decision Analysis Reporting
p.k.a Financial Accounting & Balancing Reports
145505
 
Produces numerous reports for managing and controlling the student loan
portfolios.
Deferment Event Tracking
145496
ET
Processes student loan deferment and forbearance requests.
Diploma
p.k.a. Diploma Loan Inquiry Systems
[Mainframe]
 
144730
ACLS
Student loan servicing system, based on the ACLS AMS software, used to service
booked loans including loan maintenance and financial accounting. It integrates
with loan origination, collections and the Internet. 1/19/06: Now includes Fed
Bill 145502 (Invoices the Federal Government for student loan interest subsidies
and special allowance.) 1/19/06: Now Includes Customer Statements 145503 (
Produces consolidated customer statements including messages and inserts.
Provides payment coupon).
Educational Loan Center - Lender Web Site
[Web & Distributed]
149413
ELC
Provides lenders serviced by the SLC the ability to access their data and
produce reports.
 FAA Online Web Site
[Web & Distributed]
149414
 
Provides schools with the capability to view their student's loan data, certify
loans and produce reports. 1/19/06 KS: Now includes both SLC/ELC FAA.
Fed Bill
145502
 
See Diploma
Great Plains General Ledger
p.k.a. Disc Interest Reporting System (IRS)
152887
 
General Ledger system that holds approximate balances for clients SLC services.

 
Help Desk Expert Customer Service
TBD
 
System used to handle customer emails submitted through internet websites.
Loan Consolidation System (CLASS)
[Distributed]
145497
CLASS
Consolidates multiple student loans into a single consolidated loan. Pays off
individual loans and books the new loan onto the Diploma servicing system.
Pre-Claims/Claims Processing System
145495
 
A subsystem of Diploma that controls the triggering of Pre-Claims and Claims
activity within the Student Loan environment.
SLC JFP studentloan.com
[Web & Distributed]
159101
 
Provides for the origination and self-servicing of student loans. Provides
instant credit check and conditional approval for private and parent loans.
Verifies ID of web user for electronic signature in a JFP platform. Languages
Other = PLSQL Operating System Other = UNIX Platforms Other = SUN
Studentloan.com Web Site
p.k.a. Student Loan Internet
145501
 
Provides for the origination and self-servicing of student loans. Provides
instant credit check and conditional approval for private and parent loans.
Verifies ID of web user for electronic signature.




 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

 
Service Indicators
 
Application/Product:
Indicator Type:
Server, Online Region or Job Tracked:
Service Days
Service Hours (ET):
Exceptions and Comments
AppWorks Actuate
Reporting                                                                                                                   CSI
ApplID# 160920
AppWorks Actuate Reporting
 
Data Accessibility
Application Server
SLCAPPMS151
SLCAWRPTPROD01
 
Monday – Friday
Saturday
08:00 – 24:00
08:00 – 24:00
SLC standard greenzone: Sunday 00:00 – 06:00
AppWorks Origination
System                                                                                                                   CSI
ApplID# 146813
AppWorks Origination System (Application Server)
Server Availability
Application Server
SLC179PMF015
SLCAPPMS156
SLCAWBTHPROD01
SLCRACMS035
SLCRAPMS009
 
Monday – Saturday
07:00 – 24:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
Contingency :
SLCAPCMS075
 
AppWorks Origination System (Terminal Sever)
Server Availability
Terminal Servers
REL001PMF104
SLC179PMF001
SLC179PMF002
SLC179PMF003
SLC179PMF004
SLC179PMF005
SLC179PMF006
SLC179PMF007
SLC179PMF008
SLC179PMF009
SLC179PMF010
SLC179PMF011
SLC179PMF012
SLC179PMF013
SLC179PMF014
SLC179PMF016
SLC179PMF017
SLC179PMF018
SLCRACMS099
SLCRACMS100
SLCRACMS101
SLCRACMS102
SLCRACMS103
SLCRAPMS008
SLCRAPMS010
SLCRAPMS011
SLCRAPMS012
SLCRAPMS013
SLCRAPMS014
SLCRAPMS021
SLCRAPMS022
SLCRAPMS050
SLCRAPMS052
SLCRAPMS053
SLCRAPMS054
SLCRAPMS055
 
Monday – Saturday
7:00 AM – 24:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
Autograph Letter
Writer                                                                                                                   CSI
ApplID# 146813
Autograph Letter Writer (eCor) (Server)
Server Availability
Application / Database Server
SLCGLWPROD01
 
Monday – Friday
07:00 – 24:00
00:00 – 01:00
SLC standard greenzone: Sunday 00:00 – 06:00
CACS Collections
System                                                                                                                   CSI
ApplID# 145494 Effective: 10/1/2007
Collections (CACS)
Data Accessibility
$OCWCOSU
Monday
08:00 – 24:00
NOTE: Jobs Open: $OCWCOSU (Monday) & $OCDCOPN (Tue-Sat) Jobs Close: $OCDCCLS
(Tue-Sat) & $OCWCCSA (Sat at 19:00)
$OCDCOPN
Tuesday – Friday
 
Saturday
 
Sunday
 
08:00 – 24:00
 
08:00 – 19:00
 
13:00 – 22:00
 
Collections Upload from
Autodialer
Transmission (SETA) Completion
$TXD#OCR
 
Tuesday– Saturday
 
01:00
 
Collection Reporting
Job Completion
$OCDCAUD
Tuesday– Saturday
10:00
 
Collection Download from Mainframe
Transmission (SETA) Completion
$TXD#OCS
Tuesday– Saturday
08:00
 
Credit
Manager                                                                                                                   CSI
ApplID# 160944
Credit Manager
Data Accessibility
SLCAPPMS094
Monday – Sunday
00:00 – 24:00
SLC standard greenzone: Sunday 00:00 – 06:00
CSR
Agent                                                                                                                   CSI
ApplID# 151211
CSR Agent
Server Accessibility
Database Server (Cluster)
SLCDBPMS230
 
Monday – Friday
 
 
Saturday
 
Sunday
07:00 – 24:00
00:00 – 01:00
 
07:00 – 19:00
 
12:00 – 22:00
SLC standard greenzone: Sunday 00:00 – 06:00
 
Note: Impacts to Appworks and Diploma also affect this application.
Data
Warehouse                                                                                                                   CSI
ApplID# 145504
 
 
 

 
 
 
 
Data Warehouse (Application  Server)
 
Server Accessibility
   
Monday – Friday
 
12:00 – 24:00
00:00 – 01:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
Data Warehouse (Database Server)
Server Accessibility
SLCDBPMS116
Monday – Friday
12:00 – 24:00
00:00 – 01:00
SLC standard greenzone: Sunday 00:00 – 06:00
Business Intelligence Actuate CSI ApplID# 145505
p.k.a. Decision Analysis Reporting
p.k.a Financial Accounting & Balancing Reports
     
Detail Change & Balance (DCB), Trial Balance, Priority Reports, and Student Loan
Journal Reporting
Job Completion
$ICDDCBR
$ALDTRLB
$ALDPRSP
$ICDSLJ(0-9)
Tuesday– Saturday
08:00
 
Deferment Event
Tracking                                                                                               CSI
ApplID# 145496
Event Tracker (ET) Deferments
Data Accessibility
$ZAWOPSU
 
Monday
07:00 – 24:00
00:00 – 01:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
 
NOTE: Jobs Open: $ZAWOPSU (Monday) & $ZADOPEN (Tue-Sat) Jobs Close: $ZADCLOS
(Tue-Sat)
$ZADOPEN
Tuesday – Friday
 
 
Saturday
 
07:00 – 24:00
00:00 – 01:00
 
07:00 – 00:00
 
Event Tracker (ET) Deferments
Data Currency
$ZADOPEN
Tuesday– Saturday
07:00
 
Event Tracker (ET) Reporting
Job Completion
$ZADREPT
Tuesday– Saturday
08:00
 
Diploma CSI ApplID# 144730
p.k.a. Diploma Loan Inquiry Systems
       
Diploma (ACLS)
Data Accessibility
$ALWOPSU
 
Monday
07:00 – 24:00
00:00 - 01:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
 
NOTE: Jobs Open: $ALWOPSU (Monday) & $ALDOPEN (Tue-Sat) Jobs Close: $ALDCLO1
(Tue-Sat)
$ALDOPEN
Tuesday – Friday
 
 
Saturday
 
Sunday
 
07:00 – 24:00
00:00 - 01:00
 
07:00 – 24:00
 
12:00 – 23:00
 
Diploma Backbase (Inquiry only, no update)
Data Accessibility
$ALDRBIN
Tuesday– Saturday
04:00
 
Diploma (ACLS)
Data Currency
$ALDOPEN
Tuesday– Saturday
07:00
 
Fed Bill ProcessingCSI ApplID# 145502 Effective: 10/1/2007
p.k.a. Fed Bill
       
Fed Bill Reporting
Job Completion
$FBDBKUP
Tuesday– Saturday
10:00
 
Great Plains General Ledger CSI ApplID# 152887
p.k.a. Disc Interest Reporting System (IRS)
       
G/L Handoff
Transmission (SETA) Completion
$TXD#SGL
Tuesday– Saturday
08:00
 
G/L Handoff (Server)
Server Accessibility
SLCDBPMS219
   
SLC standard greenzone: Sunday 00:00 – 06:00
Help Desk Expert – Customer Service CSI ApplID# TBD
Loan Consolidation System (CLASS)CSI ApplID# 145497
       
Loan Consolidation (Class)
Data Accessibility
SLCWEBAPPL02
Monday – Saturday
 
07:00 – 24:00
 
Educational Loan Center - Lender Web Site CSI ApplID# 149413
FAA Online Web SiteCSI ApplID# 149414
Studentloan.com Web SiteCSI ApplID# 145501
p.k.a. Student Loan Internet
   
Studentloan.com Website (Web Servers)
Server Availability
Web Server
SLC179PWS006
SLC179PWS007
SLC179PWS008
 
SLCMD38WEB1,  SLCMD38WEB2
SLCSWDCWEB1
SLCSWDCWEB2
 
Monday – Sunday
 
00:00 – 24:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
NOTE: UAT server is SLCMD38UAT1
 
Studentloan.com Website (Application Servers)
Server Availability
Application Server
SLCAPPMS094
SLCAPPMS095
SLCAPPMS096
SLCAPPMS097
SLCAPPMS098
SLCWEBAPP02
Monday – Sunday
 
00:00 – 24:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
 
Note:  Contingency Servers
SLCAPCMS094
SLCAPCMS095
SLCAPCMS096
SLCAPCMS097
SLCAPCMS178
Studentloan.com Website (Database Servers)
Server Availability
SLCDBPMS228
Database Server (Cluster)
SLCDBPMS230
SLCDBPMS231
 
Monday – Sunday
 
00:00 – 24:00
 
SLC standard greenzone: Sunday 00:00 – 06:00
SLC JFP
studentloan.com                                                                                                                   CSI
ApplID# 159101
SLC JFP studentloan.com (Application Server)
Server Accessibility
Application Server
SLC076PAS001V
SLC076PAS002V
 
Monday – Sunday
00:00 – 24:00
SLC standard greenzone: Sunday 00:00 – 06:00
SLC JFP studentloan.com (Web Server)
Server Accessibility
Web Server
SLC076CWS001V
SLC076CWS002V
SLC076CWS003V
SLC076CWS004V
SLC179DWS010V
SLC179DWS012V
SLC179UWS013V
SLC179UWS014V
SLC179UWS015V
 
Monday – Sunday
00:00 – 24:00
SLC standard greenzone: Sunday 00:00 – 06:00
SLC JFP studentloan.com (Database Server)
Server Accessibility
Database Server
SLCDBPUX009
 
Monday – Sunday
00:00 – 24:00
SLC standard greenzone: Sunday 00:00 – 06:00

 
 
Acronyms & Definitions
 
Acronym or Item
Description
Best Effort
When a job being monitored has “Best Effort” after the targeted time it
indicates that the job does not have an adequate recovery window  If there is an
issue with the execution of job an adequate recovery window (typically 2 hours)
generally allows enough time to complete the following:
· Allows the Command Center(s) to identify a potential impact and alert the
business application owning groups and/or technical resolving groups.
 
Allows the owning groups and/or resolving group(s) to review the issue and
correct as needed. All effort is made to minimize/prevent impact to the
business.
In the case of a “Best Effort” job there is a strong potential for impact to the
business and a service indicator miss. The business is aware of and accepts this
potential risk. 
Citigroup Systems Inventory (CSI)
The Citigroup Systems Inventory (CSI) has been established to:
· Establish an enterprise-wide Application Asset Inventory
 
· Search this Inventory to determine if an existing application can satisfy, in
whole or in part, identified business needs - prior to making a buy vs. build
decision
 
· Ensure the currency of the information within the Inventory
 
To this end, the. CSI is a repository of Citigroup internally developed
application software and highly customized vendor software.
It can be found at
https://archcntr.nam.nsroot.net/archcntr/tools/archcenter/newportal/Portal.aspx?pageid=3
Intra-Citi Service Agreement (ICSA)
Citi has developed guidance that applies to all Intra-Citi Services. (See:
Intra-Citi Services Standards (ICSS), incorporating General Terms and Conditions
(GTC), an Intra-Citi Service Agreement (ICSA) and Country Addenda (CAs) that are
available at
http://www.citigroup.net/finance/sectors/gcg/control_assessment_icss.html
The ICSS establishes the requirements at the Citi level for all Intra-Citi
Services requiring inter-affiliate agreements and was developed to promote
appropriate consistency in implementation. This Guidance, together with the
ICSS, Frequently Asked Questions provide assistance and recommendations for the
effective and appropriate use of PLSDs in managing Intra-Citi service
relationships.
NAIT
North America Information Technology (NAIT)).
NDM
Network Data Move; a method for electronic transfer of data. The standard for
file transfers is NDM, also known as CONNECT:Direct, from Sterling
Commerce.  This product provides automated and secure file transfer between
applications across multiple platforms and transport protocols, including TCP/IP
and SNA
Performance Level Standards Document (PLSD)
[used synonymously with Service Level Objective (SLO) document) or Object Level
Agreement (OLA)]
A PLSD should be prepared if the Customer deems it necessary to define terms of
service concerning the following, which are not otherwise defined: performance
level objectives; methods of operation; or reporting and monitoring
processes.  A PLSD should avoid duplicating requirements contained in Citi
policies.
Please see link for ICSP policies and PLSD guidance:
http://www.citigroup.net/finance/sectors/gcg/control_assessment_icss.html
RAC
Oracle RAC cluster
Storage Area Network (SAN)
It is architecture to attach remote computer storage devices (such as disk
arrays, tape libraries and optical jukeboxes) to servers in such a way that, to
the operating system, the devices appear as locally attached.



 
 


 
 
Reporting, Monitoring and Review Processes
 
Please refer to the Service Document which is available from
http://www.citigroup.net/cgti/CGTIGSOCSM/
Measuring Service Indicators
 
 
Calculating Opportunity Minutes
 
Coverage Duration x Service Days Per Cycle = Opportunity Minutes per Cycle
Example:
The Opportunity minutes for a Generic Service Indicator which is available
Monday-Sunday during the hours of 00:00 - 24:00 for a 30 day cycle is:
                                            1440 x 30  = 43,200
The Opportunity minutes for a Generic Service Indicator which is available
Monday-Sunday during the hours of 00:00 - 24:00 for a 31 day cycle is:
                                            1440 x 31  = 44,640
 
Calculating Critical Events Opportunities
 
Critical Events Opportunities is the sum of the number of runs of "Job
Completion and "Data Currency" Service Indicators per day. The Cycle sum is
calculated by adding each run occurrence for the cycle period.
 
 
 
 
Continuity Of Business Recovery Time Objectives
 
Disaster Recovery Services will be implemented in accordance with corporate
standards. The Service Provider's Disaster Recovery plan for the affected
service or services will be invoked once it has been determined by both client's
and service provider's senior management that recovery of production services is
either untimely or impractical. In the event of a declaration of a disaster, it
is the Service Provider's responsibility to restore service in accordance with
the agreed upon Recovery Time Objective's (RTO's) between the business and
service provider.
The RTO is determined by the client business based upon the maximum tolerable
interruption of the business process or processes without incurring significant
reputational or financial loss.  The agreed upon RTOs are to be housed in the
corporate repository (Citigroup Application Systems Inventory (CSI)) and
extracted for periodic agreement between the Service Provider and the Client.
 


 

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Exhibit A3 – Web Hosting Services


Web Hosting Group Overview


The Web Hosting Group (WHG) is comprised of Unix and Windows Server Operating
Systems Support, Web Server Support and Web Application support.  The Web
application Support team is responsible for setup and configuration of web
applications as well as support of applications such as IIS, Iplanet and
Netscape in the Web Bank and Consumer environment.  Web systems Administration
provides production support for hardware and Operating Systems across the
Windows and Unix environment.  The Support teams are responsible for day-to-day
maintenance of existing applications.  WHG systems are located within the Silver
Spring, MD and Roanoke, TX (SWDC) data centers.


Web Hosting Technical Environment Overview


Front end web servers are located in both Silver Spring, MD and Roanoke, TX
(SWDC) data centers in the CITIPLEX DMZ infrastructure.  BigIP load balance
devices are used for load balance/fail over between servers within each data
center.  3 DNS load balance devices are used for load balance/fail over between
data centers.


COB is setup for HOT/HOT.Fail over automatically in case of system failure.


Changes to the environment


The WHG follows standard CTI change control procedures as currently
documented.  The Infoman change control system is used for system/application
change.


Problem Management


CTI standard procedures as currently documented are followed for problem
management.


Vulnerability and Threat Management


The WHG activates the Security Incident Response Team (SIRT) process whenever a
system activity or other violation occurs that is consistent with a valid
“Incident Type” as outlined by Information Security in the SIRT
Procedures.  When an incident is detected by the WHG, the following SIRT process
is activated.


http://www.citigroup.net/informationsecurityservices/doc/SIRT_process_Ver_4-1.doc


The Web hosting Group log reviewers generate audit trail reports to identify and
report unauthorized incidents (access violations), privileged activity, security
administration activity, and user account and group administration.  This
includes changes to all system directories, which will facilitate selective
tracking as appropriate.  Log reviewers use Tripwire, ESM TIscan, Infoman and
Powerpak Logs for reconciliation.


Infrastructure Ethical Hacks are performed annually to support the Web Hosting
Group.  The Ethical Hacks supports WHG hosing facilities that are within the
following 2 data centers:


·  
Silver Spring, MD (SSMD)

·  
Roanoke, TX (SWDC)



In addition the Customer’s own technology organization is expected to conduct
regular ethical hack tests against their web applications.

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Continuity of Business (COB)


·  
Recovery time in COB is zero seconds currently (hot/hot)



Key contacts and escalation points


Helpdesk:                                              Help Desk –
1-800-435-7612
Weehawken Command Center +-201-601-7444


Web Hosting Escalation
path:                                                      Jing Zhong →  Jiming
Chen → Lisa Lang →
Mark Schivley → Tom Robinson → Paul Stemmler


Contact Information:
                                        
 

Jing Zhong:     1-908-563-5821

 

Jiming Chen:     1-201-233-7669

             

Lisa Lang:     1-201-601-7114

                              

Mark Schivley:    1-203-975-6960

                                     

Tom Robinson:        1-201-231-0203

                                          

Paul Stemmler:        1-201-231-1000


                                       


                                  

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Exhibit A4 – Network Services


Citigroup Technology Infrastructure’s Global Network Operations (GNO) suite of
services has evolved to fulfill the diverse networking requirements across the
enterprise network environment.  The ability to manage costs, increase
productivity, adapt to changing conditions, and assume increased workload,
usually resulting from corporate mergers and/or acquisitions have been
demonstrated core competencies.


The Global network Control Center (GNCC) has global reach and scalability,
strong technical expertise, a proactive disposition, and a mature set of device
monitoring and management tools operating 24X7.  The approach and toolset has
proven effective across a wide array of internal Citigroup businesses and
external business partners.


The GNCC Support Model is structured as follows:


Ø  
Level 1

Ø  
Level 2

Ø  
Level 3

Ø  
Configuration Management

Ø  
Dedicated Business managers (Premium Service)

Ø  
On-Site Support


 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Level 1:  (Located within the Command Center)


GNCC Level 1 performs the following functions:


Ø  
Provides a 24 by 7 Single point of contact for all LAN and WAN troubles referred
from general help desks or received through proactive alert monitoring.

Ø  
Provides consistent level 1 monitoring across all networks

Ø  
Perform Problem Determination – Identifies and isolates common problem.

Ø  
Escalate to Level 2, vendors and carriers as needed.

Ø  
Creates Trouble Ticket for all severity 1, 2 and 3 alerts.

Ø  
Executes Layer 2 switch port Move/Add/Change (MAC) requests

Ø  
Provides support for Continuity of Business (COB) Testing

Ø  
Follow up on all unauthorized and authorized network changes utilizing our
proprietary “Watch Dog” system.



Troubles that are too complex or time consuming for GNCC Level 1 (i.e. greater
than 30 minutes with no clear path to resolution0 are escalated to GNCC level
2.  During these “warm transfers,” calls are placed directly from one technician
or manager to another and trouble tickets are re-assigned to the Level 2 VT
ticket queue.


In addition to the aforementioned 30-minute guideline, the following situations
require escalation to, or at minimum, consultation with Level 2:


Ø  
Engineering involvement

Ø  
Cisco cases (with the possible exception of RMA hardware cases.)

Ø  
Sniffer traces or other detailed analysis

Ø  
Decisions relating to Operating System software versions.

Ø  
Changes to the original network architecture or design resulting from the
trouble resolution process (e.g. circuit or device redundancy.)



Level 2:  (Located within the Command Center)


Ø  
Performs Problem Determination – Identifies, isolates, diagnoses and resolves
common LAN/WAN network problems that are too complex or time consuming for Level
1.

Ø  
Submits EMS notifications and/or SWAT pages for all Severity 1 and select
Severity 2 outages.

Ø  
Tracks daily network capacity exceptions

Ø  
Escalates to on-site support, vendors, carriers or Level 3 as needed.



Level 3:  (Located within the Command Center)\


The GNCC Level 3 group serves as the final escalation point for problems within
the GNCC.  For severe outages, Level 3 may request continued support and
involvement from Level 2 as required.  Level 3 provides problem management
expertise to control the flow and direction of the troubleshooting process until
resolution is achieved.


In addition to handling business-impacting issues, Level 3 also performs the
following roles and responsibilities:


Ø  
Performs Problem Determination – Identifies, isolates, and diagnoses high impact
and complex problems.

Ø  
Performs yearly Network hardware/software audits.

Ø  
Performs yearly Network Design Configuration reviews (currently NA only)

Ø  
Escalates to Level 4 (Network Engineering) and/or Cisco NSA as needed.

Ø  
Review and approve operations turnover documentation from Network
Integration/Engineering



Configuration Management (Shift teams located within the Command Center, day
support team located outside the Command Center)


Ø  
Single point of contact for all network changes

Ø  
Reviews and approves all network changes

Ø  
Ensure all network changes are scheduled within the business approved green
zones

Ø  
Implements the majority of scheduled network changes

Ø  
Performs pre/post change checkouts as noted in the change

Ø  
Control the acceptance process of all new equipment managed by the GNCC

Ø  
Produces weekly change MIS



Dedicated Business Manager (US GNCC) & Duty Managers (EU GNCC) (Premium Service)


Ø  
Manages all business related network outages and issues.

Ø  
Attends all Business conference calls (daily status calls and outage calls)

Ø  
Liaison between Network Operations, Engineering & Application Support.

Ø  
Track and manages all network chronic issues

Ø  
Track short and long term action items as a result of all Severity 1 and 2
outages.

Ø  
Review selected high profile/high exposure Network Configuration changes,
perform risk analysis and notify customer.

Ø  
Track and participate in all major network business initiatives.



On-site Support:  (Located outside the Command Center and usually within major
hub sites.  For locations where onsite staff does not exist, the GNCC Level 2
group will remotely perform these functions leveraging 3rd party vendors)


Note:  Onsite groups, depending on regional structure, are referred to
as:  Service Delivery Teams (SDT), Country support, Integration, Regional
support, etc.


Ø  
Provide hands-on break/fix support at major network hub locations.  Resolve
complex WAN/LAN problems escalated from the GNCC Level 1 or 2 support groups.

Ø  
Coordinate network changes with business, local engineering and integration
teams.

Ø  
Perform physical, hands-on changes and provide on-site control checks and
verification



Detailed List of GNO Functions


Problem Management


·  
Consistent 24X7 proactive monitoring of alarms and alerts from IP-based network
devices

·  
Single point of contact for network related problems

·  
Initial triage/correlation/resolution of hardware, software and circuit-related
troubles

·  
Detailed analysis and resolution of complex networking issues.

·  
Logging of all information during the problem management lifecycle including
scope, impact, actions taken and root cause

·  
Root cause analysis and proactive resolution where needed to minimize or
eliminate the possibility of reoccurrence in any part of the network.

·  
Regular escalation and notification to ensure expedited resolution and
awareness.

·  
Comprehensive web-based detail and trending reports for network troubles.

·  
Issuance of postmortems with continued follow up on long term action items and
root cause



Change Management


·  
Consistent 24X7 monitoring of all unauthorized and authorized network changes
utilizing our proprietary “Watch Dog” system.

·  
Submission, execution, and logging of all network configuration changes

·  
Daily reconciliation of changes made in the environment

·  
Submission, and execution of operating system and/or configuration changes
required for identified bugs or vulnerabilities

·  
Processing of Layer 2 switch port MAC (move, add, change) requests



Continuity of Business (COB)


·  
Development, documentation and maintenance of an effective internal continuity
of business plan covering all aspects of operations.

·  
Regular testing of GNCC operations COB plan with documented results including
call tree escalation tests and annual GNCC Command Centre Cob tests

·  
Provide support, as needed, for all business COB scenarios (including
participation in regularly scheduled testing and development of technical COB
plans for business specific COB support.)



Project Management


·  
Life cycle management of all network-related projects including expedited
assumption of new business resulting from mergers and acquisitions

·  
Project manager assigned as a single point of contact for client, internal
resources and interested parties.

·  
Standardized project management lifecycle procedure used to document and control
all project activities from inception to closure

·  
Regular meetings and signoff’s with the client and interested parties are held
to ensure that project objectives and goals are being met

·  
Provide a seamless implementation and turnover process of the project
deliverables.



Asset Management


·  
Initial input and maintenance of device details including specific
hardware/software attributes, location, vendor maintenance information,
contacts, etc.

·  
Perform monthly inventory reconciliation

·  
Ensure all network devices are registered and certified according to GTAM
standards.



Performance Monitoring


·  
Ensure all devices are entered into the capacity management system (Vital Suite)

·  
Review and action upon exceptions to established performance and capacity
thresholds (e.g. CPU utilization, available memory, etc.)



Vulnerability & Threat Remediation and Product End-of Support Upgrades


·  
Formally review and accept turnover of Remediation of a Threat or Vulnerability
(VTM)

·  
Address Vendor Support Issues (e.g. Product End-of-Life, End-of-Sale, Product
Advisory)

·  
Ensures global network operations-managed awareness, deployment, tracking and
convergence of the production-certified solutions to affected network device
related technology assets.



Scan router/switch configuration files for security gaps and ensure secure
builds are in place.


Control Management


·  
Scan router/switch configuration files for security gaps and ensure standard
templates – Regular scans of router/switch configuration files to uncover
security gaps and/or potential vulnerabilities.

·  
Compliance and control development and oversight – Development of efficient and
effective imbedded control environment including task reminders, management
oversight, evidence gathering/maintenance, etc.

·  
Act as the single point of contact for all audits.



Embedded Controls and Best Practices


·  
Proactive Backup Link Testing -   Proactive testing of analog or ISDN dial
backup links at regular or customer defined intervals

·  
Proactive Out of Band Testing -   Proactive testing of out of band device access
testing at regular or customer defined intervals

·  
Proactive Device/system Configuration Backups -   Proactive backup of device
and/or system configurations at regular or customer defined intervals

·  
Scanning of switch ports -   A facility is available via the EMS website to get
reports on ports.  This can be used by each country/business for review.

·  
Write router/switch configuration files to a backup server weekly for COB and
device recovery – Regular download of active configuration files in devices to
ensure a backup copy is available.

·  
Issue a Post Mortem with action plan for every Severity 1 outage.

·  
Documentation and maintenance of detailed operating procedures – Development and
maintenance of detailed operating procedures utilized within the environment.



Service Performance Measures


The following service standards apply unless otherwise specified.  These
standards do not apply to outages as a result of Acts of God, natural disasters,
or power outages at a location that does not have diverse sources of electric
power or local backup/generator capability.


In addition, these service standards do not apply to local carrier outages in
locations that do not have local carrier diversity (and therefore have a single
point of failure), nor do they apply to single threaded
connections/configurations approved or acknowledged by the business.


Global Data Network Service Availability


Networks 24x7
Global Data Network Uptime
99.99%





Average Time to Repair Outages


Severity 1 Outage – defined as critical, franchise threatening incident
resulting in high external customer visibility and/or a substantial risk to
Citigroup’s reputation or monetary stability
4 hours
Severity 2 Outage – defined as high, non-franchise threatening incident
affecting multiple internal or external clients or an incident that is reviewed
and deemed to be chronic.
8 hours
Severity 3 Outage – defined as an incident affecting a single production end
user or a development system.
24 hours



Problem Management Performance Targets


The GNCC problem management severity definitions and performance targets are
aligned with the TI global standards detailed below.



 
Severity 1
Severity 2
Severity 3
Definitions:
All outages to a business and/or site affecting critical services for external
and/or internal clients which results in negative client perception, monetary
impact, potential loss of opportunity, or a substantial risk to Citigroup
reputation.
Any degradation of service to a business and/or site affecting external and/or
internal clients or a failure in technology infrastructure
diversity/redundancy.  If degraded service or diversity/redundancy is not
resolved to a standard it could lead to monetary loss or a substantial risk of
Citigroup reputation.  Recurring/chronic degradation of service or
diversity/redundancy must be classified as Severity 1.
A low impact incident affecting a single user, multiple users or a development
system.
Guidelines:
· Vulnerabilities
· Major system, network, application, voice, etc. failures
· Data Corruption
· 100% customer facing devices unavailable
· Degradation of time critical services
· Single branch that is isolated from the infrastructure.
· Major system failures where seamless fail-over exits
· Degradation of non-time critical services
· Degradation of Customer facing devices/applications services
· Single Customer outage
Outage Reporting:
Mandatory
Optional
Not required
Resolution Time:
4 hours
8 hours
24 hours



Note Regarding LAN Support:


The Customer provides its own LAN support (Server and Desktop).  The Service
Provider will provide diagnostic support to determine if a problem is a WAN or
LAN problem.  The Service Provider will provide additional support, on an as-
needed basis for projects and capacity planning.

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Exhibit A5 – Voice Services


Telephone and PBX Support


The following describes the support arrangements and service level objectives
for Telephone and PBX support at the Customer locations at 99 Garnsey Road,
Pittsford, New York and also at 750 Washington Boulevard, 9th Floor, Stamford,
CT.


1.  
Normal Telephone and PBX site coverage shall be from 8:00 AM to 5:00 PM daily,
Monday through Friday.

2.  
Supported Equipment:

·  
Telephones, Voicemail, Cable Plant (excluding LAN) and PBX.

3.  
After Hours Support (Nights and Weekends):

·  
Service Provider agrees to provide After Hours and Weekend Coverage/Support
(5:00 PM to 8:00 AM, Monday through Thursday and Friday 5:00 PM through Monday
8:00 AM) as follows:  Emergency call out or phone support for only Multiple User
outage and/or Critical Functions.  After hours support and response time subject
to Service Provider personnel availability and travel time.

·  
Planned Projects and Move, Add and changes that require After Hours
Support:  Student Loans Corporation agrees to provide a minimum of ten (10)
business days prior notification for requested After Hours coverage/support.

·  
After hours support (nights and weekends), may incur additional charges from
that will be charged back to the Customer.



4.  
Moves, Adds and Changes during normal coverage hours:

·  
1 to 24 MACs:  A minimum of five (5) business days notification

·  
24 to 50 MACs:  A minimum of ten (10) business days notification

·  
50+ MACs:  A minimum of thirty (30) business days notification

·  
Emergency MACs:  to be negotiated on a case by base basis



5.  
Mean time to Repair Troubles:

·  
Service Provider will provide the MTTR:

·  
Telephone Repair:  10 or less phones, will be fixed by 5:00 PM the next business
day.

·  
PBX Problems:  4 hour response time, repair time is variable dependent upon
severity of the problem.



6.  
Availability:

·  
Voice Availability Standard:  99.5%

·  
The availability will be measured for both Peak (Monday through Friday, 6:00am
to 12:00am and Saturday 8:00am to 6:00pm) and Off peak (Tuesday through
Saturday, 12:00am to 6:00am and Saturday 6:00pm through Monday
6:00am).  Note:  Scheduled outages will not be counted as downtime for the
Availability report.

·  
Excludes downtime due to lack of redundant electric power and any power outage
in such an environment.  Higher availability can be guaranteed by provision of
diversely sourced and routed electric power sources and by installation of
backup measure such as UPS and diesel generator capability at the location.


 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Exhibit A6 – E-mail Services


Exchange Server Messaging Platform


Objective


This document establishes the service level targets for the SOE (Standard
Operating Environment) Exchange Messaging Platform and associated support
services.


Purpose


This document defines the key services, activities, roles and responsibilities
associated with the Exchange Platform.  It documents the standards for service
delivery to the business areas and provides a common reference for support
personnel.


This document details:
·  
Exchange Service Platform services

·  
Contacts for acquiring a service

·  
Target Service Levels

·  
Roles and Responsibilities of Exchange Server Platforms and their Customers

·  
Hours of Operation

·  
Response times for Service Disruptions


 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Key Customer Services:


·  
Service

·  
Target Service Level

·  
Contact

·  
Messaging Team Responsibilities

·  
Business Technology Reps.



Responsibilities:


1.  
Communicate strategies, projects, service levels, and capacity utilization.



Publish Server disruption reports via the weekly ITO operations meeting.


·  
Exchange Core

·  
Publish Reports

·  
Attend Weekly Meetings

·  
Review Reports

·  
Provide Future Customer Technical And Communication Requirements.



By Seat Expansion:


2.  
Acquire, configure, install, document & maintain E-Mail environments.



Perform HW and SW preventive and adaptive maintenance






3.  
Acquire, configure, install, document & expand E-Mail environments.



Perform HW and SW preventive and adaptive maintenance


·  
Turn-around time from request for new HW and SW to quote, 1 week.

·  
Turn-around time for requests that utilize existing HW and SW, 2 weeks.

·  
Average time to receive HW and SW from completed PO, 8 weeks.

·  
Messaging Software to be maintained at Vendor Supported levels.



By Seat Expansion:


·  
Regional Messaging Contacts (Exchange Core)



By Large Projects:


Project Office:


·  
Oversee purchasing/acquisition of HW and SW

·  
Oversee Integration team HW and SW Installation and Configuration

·  
Install/Configure Messaging Software

·  
Burn in to productions levels

·  
Interface with Wintel for Server Compatibility with Messaging Software

·  
Maintain Messaging application version levels that are best for environment

·  
Provide Business Specific requirements



4.  
Grant or change access to systems, applications – if approved by Management,
Compliance, Legal, or combination of with resource owner.

·  
Turn-around time for new access 2 days (M-F 7:00-17:00)

·  
Turn-around time for change 2 days (M-F 7:00-17:00)

·  
Regional Messaging Representative (Exchange Core)

·  
Check access changes with resource owner

·  
Check MSS Support Folder for new cases to maintain turn-around time

·  
Provide all changes via proof of approval

·  
Provide list of changes,Location of resource, Users, type of access needed



5.  
Maintain system availability

·  
99.9% availability

·  
Weekly maintenance hours.  12am until 6am on Sunday (6 hours)

·  
Quarterly planned maintenance weekend, communicated 1 week in advance.

·  
Emergency downtime communicated to the Help Desk and customer contacts within 30
minutes of awareness

·  
Regional Messaging Representative (Exchange Core)

·  
Proactively monitor server health

·  
Provide a central point of contact for each application who can notify their
business community of the scheduled and emergency outages

·  
Communicate

·  
Availability for technology transition and troubleshooting



6.  
To maintain reasonable response times for messages delivery for internal and
external message.



NOTE:
Assumptions:  Average message size is equal to 32KB.  Messages do not contain
attachments.



·  
95% of SOE Exchange Messages Delivered Within 15 Minutes.  95% of external
messages delivery attempted within 15 minutes.

·  
All SOE Exchange messages delivered within 30 minutes.

·  
All external messages with attempted delivery within 30 minutes

·  
Regional Messaging Representative (Exchange Core)

·  
Proactively monitor And react to E-Mail message metrics

·  
Communicate

·  
Provide feedback on state of the system



7.  
Provide E-mail Account Acquisition

·  
Complete request In 1 hour pending availability in GEMS

·  
MSS

·  
Ensure Uniqueness

·  
Verify Directory Information

·  
Test New Mailbox

·  
Complete Information



8.  
Address Acquisition

·  
Complete request within 24 hours from mailbox creation

·  
*GT Global Electronic Directory team

·  
E-Mail address provision

·  
Maintenance of Add User and Mailbox Creation

·  
Verify processed and accuracy of address



9.  
Provide Distribution List Management Process

·  
Complete request within 48 hours

·  
MSS

·  
Create skeleton and assign permission owner

·  
Provide initial list, description, name, and owners



10.  
Provide Public folder Management Process

·  
Complete request within 48 hours

·  
MSS

·  
Create folder in appropriate tree with the appropriate permissions

·  
Provide required Public Folder Information (Limits, Permissions)



11.  
Provide data recovery services in case of system or administrative mishap –
customer file restores or the availability of deleted item retention for
mailboxes and public folders.



*NO RESTORES DUE TO USER DELETION OF MSGS.
·  
Recovery process will begin within 4 hours of notification for production
systems upon approval and resource requirement determination.

·  
Time to recover depends on amount of data to be restored & location of tapes
(e.g. of-site).  Data Restores can take up to 48 hours elapsed time.  All
possible measures to expedite the restore will be used.

·  
MSS for restores

·  
Local SA’s to assist with recovering from users deleted item retention.

·  
Respond to appropriate backup/recovery request

·  
Backup data once a day

·  
Tape rotation to offsite location

·  
Test backups

·  
Maintain 7 days of deleted Item Retention for Mailboxes

·  
Maintain 30 days of deleted item retention for Public folders

·  
Provide exact name, and specific date of data to be restored



12.  
Provide account deletion procedures

·  
At 24 hours of departure (Disable)

·  
At 30 days of departure (Delete)

·  
Alias (Delete) 24 hours

·  
MSS

·  
*GT Global Electronic Directory team

·  
Process HR Termination feeds accordingly on daily basis

·  
Notification of exceptions to standard policy



13.  
Resolve service disruption problems and issues

·  
Respond per Service Disruption Priorities

·  
Regional Messaging Representative (Exchange Core)

·  
Respond to page of server outage within 15 minutes during local business hours,
8am – 6pm, and within 30 minutes during off-hours

·  
Call Help Desk down line for service disruption

·  
Notify Customer and Help Desk of problem resolution

·  
Contact the Regional Messaging Representative when a problem is detected with
the server.



Hours of Operation


The following maintenance schedule applies to all SOE Exchange environments,
except where a separate agreement is in place with the business unit.


System Availability


24 hours a day 7 days a week, except for weekly and quarterly scheduled
maintenance.


Emergency Maintenance


Emergency maintenance events will be scheduled between the hours of 1:00am until
4:00am, EDT.


Weekly Maintenance


Systems will remain operational during the weekly maintenance window unless
maintenance is required.  Downtime for systems will be scheduled and
communicated.  The standard weekly maintenance window is Sunday 12:00am until
6:00am, EDT.


Quarterly Maintenance


Scheduled and communicated 2 weeks prior to maintenance weekend.  Maintenance
hours are Friday from 6:00pm until Sunday 6pm, EDT.


Business Hours


Business Hours are Monday to Friday from 8:00am until 6:00pm EDT.


Messaging Service Disruption Priorities


Type of Disruption
Call Back time
Examples
Emergency Down
30 Minutes
System unavailable; Application unavailable due to system or system component
issues
Emergency – Not Down
2 Business Hours
Performance degradation
Emergency – Request
8 Business Hours
Time sensitive file restore
Prompt Down
2 Business Days
Application unavailable, but resolution not time-critical
Prompt – Not Down
2 Business Days
Application unavailable, user has work-around
Prompt – Request
2 Business Days
Security changes



Messaging Operations and Support Contacts


Messaging Operations and Support Contacts


Helpdesk / Support:                                                         Help
Desk 1-800-435-7612
    Weehawken Command Center – 1-201-601-7444


North American Region (NAM) –
E-mail Dl:  * GT US Messaging Operations




Contact information:


                                                      
 

 Operations Manager    Name:     Columbus Cooper    Phone:    1-908-563-3224

 

Engineering Manager      Name:      Gerardo Pelayo    Phone:     1-908-563-3291

           

Support Manager      Name:      Joseph Felter    Phone:     1-908-563-3288

                                            
          


                                                          

 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 

Exhibit A7 – CLIENT COMPUTING AND PERSONAL COMPUTER (PC) SUPPORT


Service Provider shall provide to Customer management of client computing,
associated infrastructure and vendors, as well as 24X7 helpdesk functions
supporting the overall computing environment.  Service Provider shall provide an
onsite support representative in each of Customer’s locations in Stamford, CT
and Rochester, NY.  Such representatives shall assist onsite users with
resolving PC related issues, and shall be responsible for asset collection and
distribution in support of the termination or new hire process.  Such services
shall also include use of the central Citi Helpdesk and onsite
support.  Inclusive in the services provided are helpdesk tools such as
marketplace, Perigrine, Infoman and Password Management Tools, and such other
tools as may be provided from time to time.
 
 
©Citigroup Information contained herein is for Internal Use only and is
proprietary to Citigroup
 
 
 
 
 

CTI Product Card - North America
                     
 Monthly Rate
 Annual Rate
 
Sub-Product Code
Sub Product Name
Driver
Description
2009
2010
 2009
 2010
 2010 % B/(W) 2009
Intra-Technology charge (400090)
             
40009000008
Intra-Tech Other / Misc
Actual Cost
Intra- Technology charges not fitting into the major categories in the
Intra-Tech product group
$0.00
$0.00
 $              -
 $              -
0.0%
Data Center (402001)
             
40200100001
I-Series
Fixed
AS400  support for Solana based AS400 systems.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100274
I-Series Partition
per Partition
iSeries Partitions Charge
 
$833.33
 
 $     9,999.96
 
40200100275
I-Series Image
Per GB
iSeries Images Charge
 
$1.23
 
 $         14.76
 
40200100010
Mainframe CPU
MIPs
CPU - Measured by the 24-hour average of all weekdays during the month
$237.00
$218.00
 $     2,844.00
 $     2,616.00
8.0%
40200100017
DC Dedicated
Fixed
Dedicated  support for specific applications within Consumer Data Center
$0.00
$0.00
 $              -
 $              -
0.0%
40200100019
Mainframe Tape
Tape Slots
Number  of non-scratch cartridges owned by the business (includes system and
application data)
$0.95
$0.95
 $         11.40
 $         11.40
0.0%
40200100025
Tandem
Fixed
Support  of applications which run within the Tandem environment
$0.00
$0.00
 $              -
 $              -
0.0%
40200100053
Data Center Database Support
Hours
Dedicated  support of client databases
$125.00
$125.00
 $     1,500.00
 $     1,500.00
0.0%
40200100058
DC  Storage - Archival
per GB
Allocated   disk space at month-end, including system, work space, application
space, etc.
$0.75
$0.40
 $           9.00
 $           4.80
46.7%
40200100059
DC Dedicated Server Hardware
Fixed
Charge  for non standard hardware requirements
$0.00
$0.00
 $              -
 $              -
0.0%
40200100060
DC Dedicated Server Support
Fixed
Charge  for non standard support requirements
$0.00
$0.00
 $              -
 $              -
0.0%
40200100061
DC Dist Sys Serv Hdwr Unix Tier 1
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$117.10
$117.10
 $     1,405.20
 $     1,405.16
0.0%
40200100062
DC Dist Sys Serv Hdwr Unix Tier 2
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$137.36
$137.36
 $     1,648.32
 $     1,648.36
0.0%
40200100063
DC Dist Sys Serv Hdwr Unix Tier 3
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$201.20
$201.20
 $     2,414.40
 $     2,414.44
0.0%
40200100064
DC Dist Sys Serv Hdwr Unix Tier 4
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$297.47
$297.47
 $     3,569.64
 $     3,569.61
0.0%
40200100065
DC Dist Sys Serv Hdwr Unix Tier 5
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$705.84
$705.84
 $     8,470.08
 $     8,470.03
0.0%
40200100066
DC Dist Sys Serv Hdwr Unix Tier 6
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$901.41
$901.41
 $   10,816.92
 $   10,816.88
0.0%
40200100067
DC Dist Sys Serv Hdwr Unix Tier 7
Per Server CPU
Charges  for Hardware associated with Solaris Servers
$1,366.52
$1,366.52
 $   16,398.24
 $   16,398.24
0.0%
40200100068
DC Dist Sys Serv Hdwr Wintel Tier 1
Per Server CPU
Charges  for Hardware associated to X86 Servers
$175.00
$170.00
 $     2,100.00
 $     2,040.00
2.9%
40200100069
DC Dist Sys Serv Hdwr Wintel Tier 2
Per Server CPU
Charges  for Hardware associated to X86 Servers
$182.14
$170.00
 $     2,185.68
 $     2,040.00
6.7%
40200100070
DC Dist Sys Serv Hdwr Wintel Tier 3
Per Server CPU
Charges  for Hardware associated to X86 Servers
$200.00
$200.00
 $     2,400.00
 $     2,400.00
0.0%
40200100071
DC Dist Sys Serv Hdwr Wintel Tier 4
Per Server CPU
Charges  for Hardware associated to X86 Servers
$225.00
$200.00
 $     2,700.00
 $     2,400.00
11.1%
40200100072
DC Dist Sys Serv Hdwr Wintel Tier 5
Per Server CPU
Charges  for Hardware associated to X86 Servers
$300.00
$280.00
 $     3,600.00
 $     3,360.00
6.7%
40200100084
DC  Distributed Systems Tape Storage
per GB
Charges  for Server related information stored on Tape media.  Gigabytes of
storage on Tape
$0.75
$0.68
 $           9.00
 $           8.10
10.0%
40200100085
DC  Storage - Gold Tier
per GB
Allocated   disk space at month-end, including system, work space, application
space, etc.
$1.76
$1.40
 $         21.12
 $         16.80
20.5%
40200100086
DC Mainframe Linux CPU
Per linux CPU
Charges  associated to Mainframe Hardware running Linux operating system.
$58.33
$58.33
 $       699.96
 $       699.96
0.0%
40200100087
DC  Storage - Silver Tier
per GB
Allocated   disk space at month-end, including system, work space, application
space, etc.
$0.90
$0.75
 $         10.80
 $           9.00
16.7%
40200100122
DC Storage - Gold Tier (Srvr)
Gigabytes
Allocated  disk space at month-end, including system, work space, application
space, etc.
$1.76
$1.40
 $         21.12
 $         16.80
20.5%
40200100124
Mainframe  Linux CPU
MIPs
Charges  associated to Mainframe Hardware running Linux operating system.
$50.00
$20.83
 $       600.00
 $       249.96
58.3%
40200100125
Mainframe TPF CPU
TPF MIP
Cost  associated with the TPF environment.  Covers Mainframe Processors and
related expenses, Storage  and support.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100126
Mainframe  Zaap CPU
MIPs
Charges  associated to Mainframe Hardware running Zaap Engines.
$20.83
$20.83
 $       249.96
 $       249.96
0.0%
40200100127
Data Center Distributed Server Suppo
Per Server
Operating  System Support (by TI System Administrators) for Business
applications running on TI Servers
$0.00
$0.00
 $              -
 $              -
0.0%
40200100128
DC Storage - Gold Tier
per Gigabyte
Allocated  disk space at month-end, including system, work space, application
space, etc.
$1.76
$1.40
 $         21.12
 $         16.80
20.5%
40200100129
DC  Storage - NAS
per GB
Allocated   disk space at month-end, including system, work space, application
space, etc.
$0.90
$0.75
 $         10.80
 $           9.00
16.7%
40200100130
Server  IBM P-Series Tier 1
Per Server CPU
HW   cost includes Depreciation, HW Maintenance, Power, Heat, Premises, AIX OS,
Partition Load Manager, Virtual I/O Server, Tivoli Ent. and HMC Console. IBM
P520/p550 -- 1.65 MHz.
$612.91
$612.91
 $     7,354.92
 $     7,354.96
0.0%
40200100131
Server  IBM P-Series Tier 2
Per Server CPU
HW   cost includes Depreciation, HW Maintenance, Power, Heat, Premises, AIX OS,
Partition Load Manager, Virtual I/O Server, Tivoli Ent. and HMC Console. IBM
P570 -- 1.65 MHz.
$737.20
$725.00
 $     8,846.40
 $     8,700.00
1.7%
40200100132
Server  IBM P-Series Tier 3
Per Server CPU
HW   cost includes Depreciation, HW Maintenance, Power, Heat, Premises, AIX OS,
Partition Load Manager, Virtual I/O Server, Tivoli Ent. and HMC Console. IBM
P570 -- 1.90 MHz.
$875.00
$750.00
 $   10,500.00
 $     9,000.00
14.3%
40200100133
Server  IBM P-Series Tier 4
Per Server CPU
HW   cost includes Depreciation, HW Maintenance, Power, Heat, Premises, AIX OS,
Partition Load Manager, Virtual I/O Server, Tivoli Ent. and HMC Console. IBM
P590/p595 -- 1.65 MHz.
$998.20
$799.00
 $   11,978.40
 $     9,588.00
20.0%
40200100134
Server IBM P-Series Tier 5
Per Server CPU
HW   cost includes Depreciation, HW Maintenance, Power, Heat, Premises, AIX OS,
Partition Load Manager, Virtual I/O Server, Tivoli Ent. and HMC Console. IBM
P590/p595 -- 1.90 MHz.
$1,235.00
$1,000.00
 $   14,820.00
 $   12,000.00
19.0%
40200100135
Server IBM P-Series Infrastructure S
Per LPAR
Infrastructure  Software includes: USM Software, eTrust/SeOS, KeON UPS/BOKS,
PowerBroker/PowerPak, ISS System Scanner, Backup Software, Veritas Netbackup
Media Server, Monitoring Software, BMC Patrol (KM for OS, Oracle, WebLogic and
WebSphere), Capacity P
$40.25
$40.25
 $       483.00
 $       483.00
0.0%
40200100144
DC Storage - Gold Tier (Srvr)
Gigabytes
Allocated  disk space at month-end, including system, work space, application
space, etc.
$1.76
$1.40
 $         21.12
 $         16.80
20.5%
40200100146
Mainframe Disaster Recovery
Actual
Covers  the cost of maintaining Disaster Recovery Facility with sufficient
resources for the continuation of critical Business functions.  Includes
Mainframe processors and related equipment, support and premises.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100147
Business Specific Distributed Softwa
Actual
Software  that is specifically requested by the Business to be installed into
the environment.  This covers both Operating Systems, Utilities and Applications
software.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100148
Business Specific Mainframe Software
Actual
Software  that is specifically requested by the Business to be installed into
the environment.  This covers both Operating Systems, Utilities and Applications
software.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100150
TPF environment
Actual
Cost  associated with the TPF environment.  Covers Mainframe Processors and
related expenses, Storage  and support.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100151
Business Requested Application Suppo
Actual
Application  support that the Business has requested CTI to perform instead of
or in addition to the Business`s own development team.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100160
DC Server Memory - Wintel
per GB
Charges  for additional RAM memory in excess of 4GB per CPU for Wintel and 8GB
per CPU for Unix
$11.00
$8.00
 $       132.00
 $         96.00
27.3%
40200100161
DC Server Memory - IBM P-Series
per GB
Charges  for additional RAM memory in excess of 6GB per CPU
$53.12
$53.12
 $       637.44
 $       637.39
0.0%
40200100162
DC Server Infrastructure SW - Unix
per Image
Charges  for Software associated to Unix Servers. This includes the following
Applications:
$40.25
$40.25
 $       483.00
 $       483.00
0.0%
40200100163
DC Server Infrastructure SW - Wintel
per Image
Charges  for Software associated to Unix Servers. This includes the following
Applications:
$122.54
$122.54
 $     1,470.48
 $     1,470.48
0.0%
40200100170
Mainframe Ziip CPU
MIPs
Charges  associated to Mainframe Hardware running Ziip Engines.
$20.83
$20.83
 $       249.96
 $       249.96
0.0%
40200100175
DC Server - Shared Support
Per Server
Support  of client Distributed Servers covers both direct and indirect support
requirements.
$219.00
$181.75
 $     2,628.00
 $     2,181.00
17.0%
40200100186
GRID Compute Node - DL-145
per Server
Total  Charge for each DL-145 Compute Node Server in the GRID.  Includes the HW,
Network Connection and Support.
$510.74
$478.12
 $     6,128.88
 $     5,737.41
6.4%
40200100187
GRID Compute Node - DL-585
per Server
Total  Charge for each DL-585 Compute Node Server in the GRID.  Includes the HW,
Network Connection and Support.
$735.50
$702.88
 $     8,826.00
 $     8,434.50
4.4%
40200100191
VM O/S SW
Per VM
1xOperating System  (OS) instance per VM
$30.22
$30.22
 $       362.64
 $       362.64
0.0%
40200100192
VMware SW
Per CPU
New Software:  Vmware is charged per CPU (on hosts)
$66.97
$66.97
 $       803.64
 $       803.64
0.0%
40200100193
VMWare Maintenance
Per CPU
Support  for Vmware software-- per CPU
$11.21
$11.21
 $       134.52
 $       134.48
0.0%
40200100194
VM Direct Support
Per VM
Direct  SA support per VM
$299.57
$254.63
 $     3,594.84
 $     3,055.61
15.0%
40200100199
I-Series Processor
Per CPW
Hardware,  Software & Support expense associated with Solana based AS400
systems.
$12.20
$10.18
 $       146.40
 $       122.16
16.6%
40200100200
I-Series Storage
Per GB
Storage  associated with I-Series
$2.40
$1.86
 $         28.80
 $         22.32
22.5%
40200100201
I-Series Tape
Per Slot
Tape  associated with I-Series
$9.20
$7.96
 $       110.40
 $         95.52
13.5%
40200100202
GRID Compute Node - DL-360
per Server
Total  Charge for each DL-360 Compute Node Server in the GRID.  Includes the HW,
Network Connection and Support.
$475.50
$442.88
 $     5,706.00
 $     5,314.50
6.9%
40200100206
Solaris Direct Support
Per local zone
Direct  SA support per local zone
$350.00
$297.50
 $     4,200.00
 $     3,570.00
15.0%
40200100208
Vax/VMS Dedicated Environment
Actual Cost
Represents  charges for hardware and software and indirect support for that
environment
$0.00
$0.00
 $              -
 $              -
0.0%
40200100210
Premium Server Support
Per Server
For  Dedicated SA Support time that exceeds the level of support provided in the
normal Server Support charge
$350.00
$350.00
 $     4,200.00
 $     4,200.00
0.0%
40200100211
GRID - DL580 G5 - Quad Core
Per server
Total  Charge for each DL-580 G5 Quad Core Compute Node Server in the
GRID.  Includes the HW, Network Connection and Support.
$885.50
$852.88
 $   10,626.00
 $   10,234.50
3.7%
40200100213
DC  Dist Systems - Tape Retention
per GB, per month
The   Retention charge for Distributed Tape based on the number of months the
data is stored. Formerly embedded in Tape per GB charge.
$0.02
$0.02
 $           0.22
 $           0.20
9.9%
40200100214
DC Server Memory - Unix (High Tiers)
per GB
Charges  for Additional RAM memory in excess of 8GB per CPU for T series and
V4440 and V4240 servers.
$11.00
$9.00
 $       132.00
 $       108.00
18.2%
40200100215
DC Server Memory - Unix (Low Tiers)
per GB
Charges  for Additional RAM memory in excess of 8GB per CPU for E series and
V480 and V490 servers.
$22.00
$22.00
 $       264.00
 $       264.00
0.0%
40200100216
Direct Attached Storage
Actual Cost
Charges  for Internal & Direct attached storage devices pertaining to Servers to
recoup cost of physical device, data center hosting costs, and any associated
support.
$0.00
$0.00
 $              -
 $              -
0.0%
40200100217
Direct Server Support - Unix
Per Server
Charge  for Direct SA support for Distributed Unix Servers
$399.29
$335.40
 $     4,791.48
 $     4,024.84
16.0%
40200100218
Direct Server Support - Wintel
Per Server
Charge  for Direct SA support for Distributed Wintel Servers
$340.00
$285.60
 $     4,080.00
 $     3,427.20
16.0%
40200100219
DC  Srvr - Per CPU SW - IBM P-Series
Per Server CPU
Charges  for Software Liceneses & Maintenance that resdies on the server
(formerly embedded in HW CPU rate). Includes: Veritas Storage Foundation
Enterprise, Veritas Volume Replicator and PowerPath.
$149.75
$140.00
 $     1,797.00
 $     1,680.00
6.5%
40200100220
DC  Server - Per CPU SW - Unix
Per Server CPU
Charges  for Software Liceneses & Maintenance that resdies on the server
(formerly embedded in HW CPU rate). Includes: Veritas Storage Foundation
Enterprise, Veritas Volume Replicator and PowerPath.
$137.25
$130.00
 $     1,647.00
 $     1,560.00
5.3%
40200100221
GRID Compute Node - BL460c
per Server
Total  Charge for each BL460c Compute Node Server in the GRID. Includes the HW,
Network Connection and Support.
$425.50
$392.88
 $     5,106.00
 $     4,714.50
7.7%
40200100222
GRID Compute Node - BL685c
per Server
Total  Charge for each BL685c Compute Node Server in the GRID. Includes the HW,
Network Connection and Support.
$600.00
$600.00
 $     7,200.00
 $     7,200.00
0.0%
40200100223
GRID Compute Node - BL680c
per Server
Total  Charge for each BL680c Compute Node Server in the GRID. Includes the HW,
Network Connection and Support.
$635.00
$635.00
 $     7,620.00
 $     7,620.00
0.0%
40200100224
DC Dedicated Support
Actual Cost
Dedicated  Data Center Support
$0.00
$0.00
 $              -
 $              -
0.0%
40200100225
VMWare SW per ESX Host
per ESX Host
Infra SW required to operate a VMWare ESX server. Includes: CA eTrust Audit, BMC
Performance Assurance, Tivoli Enterprise Console
$8.70
$8.70
 $       104.40
 $       104.42
0.0%
40200100226
VMWare SW per VM
per VM
Infra SW required to operate a VM instance. Includes: CA eTrust Audit, BMC
Performance Assurance, Tivoli Enterprise Console
$34.28
$34.28
 $       411.36
 $       411.36
0.0%
40200100246
Low Cost Storage
per GB
HW, SW, Maintenance and support cost associated with Clariion AX-4 Platfrom low
cost storage solution
$0.25
$0.19
 $           3.00
 $           2.28
24.0%
40200100271
DC Distributed SW - EOL
Per Server
Passthrough of Vendor Maintenance support costs for EOL Software such as Solaris
8, Sybase 12, Oralcle 9i and Windows SQL 2000
$0.00
$100.00
 $              -
 $     1,200.00
N/A
Desktop (402002)
             
40200200004
Desktop  Infrastructure
per Desktop
This  includes File & Print Servers, network Printers and all Desktop back-end
Infrastructure
$41.00
$41.00
 $       492.00
 $       492.00
0.0%
40200200006
Desktop  Non-SOE Support -
Per Desktop
This   includes the system administrator and help desk costs which provide the
basic support for the non-SOE desktop environment.  Driver - Non-SOE Desktop,
User Base - Regional/Business Non-SOE Users
$125.00
$125.00
 $     1,500.00
 $     1,500.00
0.0%
40200200007
Standard  Desktop Support
Per Desktop
This   includes the system administrator and help desk costs which provide the
basic support for the standard SOE desktop environment.Driver - SOE Desktop,
User Base - Regional/Business SOE Users
$79.00
Discontinued
 $       948.00
 Discontinued
N/A
40200200009
Standard Laptop Support
Per Desktop
This  includes the system administrator and help desk costs which provide the
basic support for the standard SOE Laptop environment.
$125.00
Discontinued
 $     1,500.00
 Discontinued
N/A
40200200013
Premium  Desktop HW
Per Desktop
Multi  Processor PC including depreciation and maintenance and a 19 inch Flat
Panel Monitor
$145.00
$145.00
 $     1,740.00
 $     1,740.00
0.0%
40200200015
Standard  SOE Desktop HW
Per Desktop
Includes  depreciation, maintenance and a 19 inch flat panel monitor.
$35.00
$35.00
 $       420.00
 $       420.00
0.0%
40200200018
SOE Desktop Unix Hardware
Unix Workstation
Covers  depreciation, maintenance and enterprise license agreement for all UNIX
Desktops
$170.00
$170.00
 $     2,040.00
 $     2,040.00
0.0%
40200200029
Desktop Premium/Dedicated Support
Actual Cost
Charges  used to recover costs associated to additional services provided by the
SAs beyond the standard SOE Support. Charges are based on agreements with the
businesses.
$0.00
$0.00
 $              -
 $              -
0.0%
40200200040
ThinClient  HW
per Device
Thin   Client PC Charges.  Includes all HW and Support associated with the
Thin-Client devices.
$17.00
$12.00
 $       204.00
 $       144.00
29.4%
40200200041
Desktop  SOE Indirect Support
Per Desktop
This   includes the system administrator and help desk costs which provide the
basic support for the standard SOE desktop environment. Driver - SOE Desktop,
User Base - Regional/Business SOE Users
$22.25
$14.00
 $       267.00
 $       168.00
37.1%
40200200042
Laptop SOE Indirect Support
Per Desktop
This  includes the system administrator and help desk costs which provide the
basic support for the standard SOE Laptop environment.
$22.44
$14.00
 $       269.28
 $       168.00
37.6%
40200200043
Dedicated Desktop Support
Actual Cost
Business specific Desktop Support
$0.00
$0.00
 $              -
 $              -
0.0%
40200200051
Desktop NAS
Per GB
Network  Attached Storage associated with Desktop Storage requirements. Formerly
rolled into File/Print.
$0.90
$0.75
 $         10.80
 $           9.00
16.7%
40200200052
DT NAS Replication - Network Charge
Per GB
Includes  the costs for File and Print servers and network printers.  Formerly
rolled into File/Print.
$0.25
$0.25
 $           3.00
 $           3.00
0.0%
40200200053
Thin Client Support
Per Device
Support  associated with Thin Client PC`s
$57.65
$24.00
 $       691.80
 $       288.00
58.4%
40200200054
Thin Client Software
Per Device
To  recover Citrix license costs needed to run Thin Client devices
$8.00
$4.00
 $         96.00
 $         48.00
50.0%
40200200060
VMWare Desktop - TPA Standard
per VM
A  virtual instance of a desktop provided only to approved Right Placement
external vendor employees.  The desktop infrastructure is aligned closely with
business applications within strategic data centers.  Individual profiles are
built, deployed and sup
$115.00
Discontinued
 $     1,380.00
 Discontinued
N/A
40200200061
VMware Desktop - TPA Mid-Tier
per VM
A  virtual instance of a desktop provided only to approved Right Placement
external vendor employees.  The desktop infrastructure is aligned closely with
business applications within strategic data centers.  Individual profiles are
built, deployed and sup
$135.00
Discontinued
 $     1,620.00
 Discontinued
N/A
40200200062
VMWare Desktop - TPA High End
per VM
A  virtual instance of a desktop provided only to approved Right Placement
external vendor employees.  The desktop infrastructure is aligned closely with
business applications within strategic data centers.  Individual profiles are
built, deployed and sup
$165.00
Discontinued
 $     1,980.00
 Discontinued
N/A
40200200063
Desktop VMWare - High End
per Device
A  virtual instance of a desktop for internal employees. The desktop
infrastructure is aligned closely with business applications within strategic
data centers. Individual profiles are built, deployed and supported by local
business aligned SA`s. 1 CPU, 1
$105.00
$63.74
 $     1,260.00
 $       764.88
39.3%
40200200064
Desktop VMWare - MidTier
per Device
A  virtual instance of a desktop for internal employees. The desktop
infrastructure is aligned closely with business applications within strategic
data centers. Individual profiles are built, deployed and supported by local
business aligned SA`s. 1 CPU, 1
$85.00
Discontinued
 $     1,020.00
 Discontinued
N/A
40200200065
Desktop VMWare - Standard
per Device
A  virtual instance of a desktop for internal employees. The desktop
infrastructure is aligned closely with business applications within strategic
data centers. Individual profiles are built, deployed and supported by local
business aligned SA`s. 1 CPU, 1
$65.00
$31.87
 $       780.00
 $       382.44
51.0%
40200200066
DSI Desktop Support
per Device
Support  associated with a DSI Desktop hardware device
$79.00
Discontinued
 $       948.00
 Discontinued
N/A
40200200067
Standard DSI Desktop Hardware
per Device
The  Citi Desktop (Thick Client) which uses the latest hardware models and
applications, including Microsoft Vista and Office 2007. It contains a new
desktop management platform which drives up efficiency, ultimately increasing
productivity.
$32.00
$22.00
 $       384.00
 $       264.00
31.3%
40200200068
DSI Laptop Support
per Device
Support  associated with a DSI Laptop hardware device
$125.00
Discontinued
 $     1,500.00
 Discontinued
N/A
40200200071
Standard Laptop Hardware
per Device
Charge  for Standard Laptop hardware conifguration
$60.00
$60.00
 $       720.00
 $       720.00
0.0%
40200200072
Thin Client Infrastructure
per Device
This  includes Citrix Servers, Network Printers and all Thin Client back-end
Infrastructure
$40.00
$22.00
 $       480.00
 $       264.00
45.0%
40200200073
CMBIS Desktop Support
Per Desktop
This includes the system administrator and help desk costs which provide the
basic support for the standard SOE desktop environment. Driver - SOE Desktop,
User Base - Regional/Business SOE Users
$73.79
Discontinued
 $       885.51
 Discontinued
N/A
40200200074
CMBIS Laptop Support
Per Desktop
This includes the system administrator and help desk costs which provide the
basic support for the standard SOE Laptop environment.
$108.59
Discontinued
 $     1,303.02
 Discontinued
N/A
40200200075
Desktop Prem./Ded. Ind Support - N/C
Actual
Dedicated NAIT Chargeback - desktop prem/indirect support - N/C
$0.00
$0.00
 $              -
 $              -
0.0%
40200200076
Right Placement Cost
per VM
Incorporates B2B links, cost of running the Right Placement Program
(global/regional PMs), and PSFRI Firewall Support.
$20.52
$20.52
 $       246.24
 $       246.24
0.0%
40200200077
TPA - VDI Support
per VM
TPA Helpdesk and SBC for VDI.
$10.83
$10.83
 $       129.96
 $       129.96
0.0%
40200200078
Virtual Desktop Svc Mgmt-Standard
per VM
Monitoring tools used for inventory, billing, and user experience
monitoring.  Brokering capabilities for the ICA protocol to the VMware hosted
DSI workstation environment.
$4.87
$4.87
 $         58.44
 $         58.44
0.0%
40200200079
Virtual Desktop Svc Mgm -High End
per VM
Monitoring tools used for inventory, billing, and user experience
monitoring.  Brokering capabilities for the ICA protocol to the VMware hosted
DSI workstation environment.
$6.58
$6.58
 $         78.96
 $         78.96
0.0%
40200200080
Desktop Premium/Dedicated Support NC
Actual Cost
Charges used to recover costs associated to additional services provided by the
SAs beyond the standard SOE Support. Charges are based on agreements with the
businesses.
$0.00
$0.00
 $              -
 $              -
0.0%
40200200081
Standard Desktop Support - Gold
Per Desktop
Desktop Support associated with users with non-standard configurations with
complex business applications,  as well as support for all Trading Floors,
Executives & Investment Bankers.
$0.00
$130.00
 $              -
 $     1,560.00
N/A
40200200082
Standard Desktop Support - Silver
Per Desktop
Desktop Support associated with standard users with minimal amount of unique
requirements that have standard business applications.
$0.00
$65.00
 $              -
 $       780.00
N/A
40200200083
Standard Desktop Support - Bronze
Per Desktop
Desktop Support associated with users in Large environment with Common build
across all machines throughout site, that have very little unique requirements
as well as all Call Center users.
$0.00
$50.00
 $              -
 $       600.00
N/A
40200200084
Standard Laptop Support - Gold
Per Desktop
Laptop Support associated with users with non-standard configurations with
complex business applications,  as well as support for all Trading Floors,
Executives & Investment Bankers.
$0.00
$160.00
 $              -
 $     1,920.00
N/A
40200200085
Standard Laptop Support - Silver
Per Desktop
Laptop Support associated with standard users with minimal amount of unique
requirements that have standard business applications.
$0.00
$85.00
 $              -
 $     1,020.00
N/A
40200200086
Standard Laptop Support - Bronze
Per Desktop
Laptop Support associated with users in Large environment with Common build
across all machines throughout site, that have very little unique requirements
as well as all Call Center users.
$0.00
$65.00
 $              -
 $       780.00
N/A
40200200087
Desktop Infrastructure - DSI
Per Desktop
This includes File & Print Servers, network Printers and all Desktop back-end
Infrastructure for DSI machines
$0.00
$25.00
 $              -
 $       300.00
N/A
40200200088
DSI Desktop Support - Gold
Per Desktop
DSI Desktop Support associated with users with non-standard configurations with
complex business applications, as well as support for all Trading Floors,
Executives & Investment Bankers.
$0.00
$120.00
 $              -
 $     1,440.00
N/A
40200200089
DSI Desktop Support - Silver
Per Desktop
DSI Desktop Support associated with standard users with minimal amount of unique
requirements that have standard business applications on DSI plaftorm.
$0.00
$47.90
 $              -
 $       574.80
N/A
40200200090
DSI Desktop Support - Bronze
Per Desktop
DSI Desktop Support associated with users in Large environment with Common build
across all machines throughout site, that have very little unique requirements
as well as all Call Center users.
$0.00
$26.65
 $              -
 $       319.80
N/A
40200200091
DSI Laptop Support - Gold
Per Desktop
DSI Laptop Support associated with users with non-standard configurations with
complex business applications, as well as support for all Trading Floors,
Executives & Investment Bankers.
$0.00
$155.00
 $              -
 $     1,860.00
N/A
40200200092
DSI Laptop Support - Silver
Per Desktop
DSI Laptop Support associated with standard users with minimal amount of unique
requirements that have standard business applications on DSI plaftorm.
$0.00
$72.00
 $              -
 $       864.00
N/A
40200200093
DSI Laptop Support - Bronze
Per Desktop
DSI Laptop Support associated with users in Large environment with Common build
across all machines throughout site, that have very little unique requirements
as well as all Call Center users.
$0.00
$41.00
 $              -
 $       492.00
N/A
Internet Hosting (402003)
             
40200300001
Dedicated Support
Per Hour, and/or Actual Cost
Engineers  provide operational, production support and MIS reporting for the
Internet environment, which includes system troubles and upgrades
$150.00
$150.00
 $     1,800.00
 $     1,800.00
0.0%
40200300002
DMZ Support
Kilobytes
Common  shared equipment and labor to support the shared platform for Internet
Hosting
$0.00
$0.00
 $  0.0002410
 $  0.0000420
82.6%
40200300007
Webtrends
Per Report
Costs  to recover Staff, Webtrends application and software expenses associated
with providing daily user trend data for Citigroup websites.
$8.00
$8.00
 $         96.00
 $         96.00
0.0%
40200300008
DMZ - Per Application Fee
per Application
Charge  associated with the underlying Infrastructure needed to run the DMZ
environment.
$900.00
$900.00
 $   10,800.00
 $   10,800.00
0.0%
Messaging & Mobile (402005)
             
40200500014
Global Fax
Usage
Cost  of usage per page.  Global Desktop Fax is a service that enables the
subscriber to send and email to a fax machine.  By use of this service the
subscriber can also be assigned a dedicated inbound fax number.  Any faxes
received on this fax number wi
$0.00
$0.00
 $              -
 $              -
0.0%
40800900004
Global Desktop Fax Pass-through
Usage
Pass-thru of the cost of usage per page charged by vendor for Global Desktop Fax
product, which is a service that enables the subscriber to send and email to a
fax machine.  By use of this service the subscriber can also be assigned a
dedicated inbound fa
$0.00
$0.00
 $              -
 $              -
0.0%
40200500017
Remote Access-Private Dial
Actual Cost
Costs  are driven by the carriers that provide this service globally.  Cost
includes carrier charges, data circuits, equipment, outsource fees, and staffing
$0.00
$0.00
 $              -
 $              -
0.0%
40200500025
Blackberry Support
Per Unit
Support  for 2003.  Cost of maintaining infrastructure, operations support and
account administration.
$12.00
$12.00
 $       144.00
 $       144.00
0.0%
40200500031
Remote Access Secure ID Surcharge
Per User
Includes  cost of maintaining legacy mobile computing infrastructure, operations
support, and account administration specific to SecureID users
$12.00
$12.00
 $       144.00
 $       144.00
0.0%
40200500045
Email Archiving - Non-Compliance
Actual Cost
Charges  associated with document retention and retrieval capabilities and
infrastructure, though not required for compliance purposes.
$0.00
$0.00
 $              -
 $              -
0.0%
40200500049
Doc Mgmt Read-only License
each
Named  user Documentum Content Server and Read-only client license for accessing
any Documentum based applications.  This license allows connection to multiple
docbases and applications.  Includes software maintenance and infrastructure
support and deprec
$23.25
$23.25
 $       279.00
 $       279.00
0.0%
40200500050
Doc Mgmt Standard License
each
Named  user Documentum Content Server and full client license (Desktop, Webtop)
for accessing any Documentum based applications.  This license allows connection
to multiple docbases and applications.  This license includes Microsoft Office
integrations.
$37.20
$37.20
 $       446.40
 $       446.40
0.0%
40200500051
Doc Mgmt Workflow License
each
Named  user license which allows a person to create and maintain
workflows.  Includes a Standard License.
$60.00
$60.00
 $       720.00
 $       720.00
0.0%
40200500052
Doc Mgmt App Developer License
each
Named  user license which allows a person to create and maintain Documentum
applications.  Includes a Standard License and Workflow License..
$83.70
$83.70
 $     1,004.40
 $     1,004.40
0.0%
40200500053
Doc Mgmt Full Application Account
each
Named  user (functional id) Documentum Content Server and full client license
(DFC) for accessing any Documentum based applications.  This license allows
connection to multiple docbases and applications.  Includes software maintenance
and infrastructure s
$3,720.00
$3,720.00
 $   44,640.00
 $   44,640.00
0.0%
40200500056
Doc Mgmt Scan Workstation
each
Full  scanning workstation license which allows people to scan paper files (or
import electronic files) into an ECM repository.  This license includes
scanning, indexing, QC, OCR and Barcode on the North American Scan
Infrastructure (NASI).  This is a per
$102.30
$102.30
 $     1,227.60
 $     1,227.60
0.0%
40200500057
Doc Mgmt Index Workstation
each
Full  indexing workstation license which allows people to index documents
scanned or imported into the scan subsystem (NASI).  This is a floating license
which allows multiple people to use this license, but only one user at a time.
$74.40
$74.40
 $       892.80
 $       892.80
0.0%
40200500058
Doc Mgmt SDMS Report Viewer
each
Web-based  application which allow the on-line viewing/searching/printing of
mainframe or distributed system reports
$18.60
$18.60
 $       223.20
 $       223.20
0.0%
40200500070
Extended Archiving Solution (EAS)
Per Unit
EAS  is a technology which allows North America users to archive emails for long
term storage, in a cost effective manner. Users are charged six dollars a month
which covers staff support, licensing and hardware costs.
$10.75
$10.75
 $       129.00
 $       129.00
0.0%
40200500072
Orchestria
# of Users
Orchestria  APM is used by Compliance to apply email blocking and email capture
policies to North America desktop users running the Orchestria APM service.
Users are charged ten dollars a month to cover staff support, licensing and
hardware costs.
$9.30
$9.30
 $       111.60
 $       111.60
0.0%
40200500073
Archer
Actual Cost
The  Archer Risk Management System is an online platform used to centralize the
coordination, collection, and distribution of risk-related information, as well
as automate key processes and programs. The Archer system is accessible by all
Citigroup employ
$15.00
$15.00
 $       180.00
 $       180.00
0.0%
40200500074
Avistar
Actual Cost
Avistar
$155,000.00
Discontinued
############
 Discontinued
N/A
40200500076
EAS EMEA
Actual Cost
EAS  is a technology which allows EMEA users to archive emails for long term
storage, in a cost effective manner. Users are charged six dollars a month which
covers staff support, licensing anmd hardware costs.
$0.00
$0.00
 $              -
 $              -
0.0%
40200500077
Supervisory
Per Account
Supervisory  is used by Compliance as an email monitoring tool for purposes of
meeting SEC compliance requirements. Users are charged $2.50 a month which
covers staff support and hardware costs.
$2.10
$2.10
 $         25.20
 $         25.20
0.0%
40200500078
Orchesria Supervisory
Actual Cost
Used  by Compliance to enforce email boundary and supervision SEC requirements
for North America users. CIB incures a chargeback for staff support, licensing
and hardware costs.
$0.00
$0.00
 $              -
 $              -
0.0%
40200500079
Orchestria - EMEA
Per Account
Orchestria  APM is used by Compliance to apply email blocking and email capture
policies to EMEA desktop users running the Orchestria APM service. Users are
charged ten dollars a month to cover staff support, licensing and hardware
costs.
$13.95
$13.95
 $       167.40
 $       167.40
0.0%
40200500080
Orchestria - Infrastructure - N/C
Per Account
Infrastructure  component, shared by several regions, of Orchestria product.
$37.20
$37.20
 $       446.40
 $       446.40
0.0%
40200500081
Remote Access Office
per user
Costs  of data circuits, hardware/software, and vendor support charged to each
user
$14.00
$12.00
 $       168.00
 $       144.00
14.3%
40200500083
Documentum License Only-eRoom Client
each
Named  user Documentum license which includes eRoom client and Collaboration
Server licenses.  This license is for applications not on Renaissance
infrastructure.  This is a yearly charge and includes first year annual
maintenance.
$40.04
$40.04
 $       480.48
 $       480.48
0.0%
40200500093
e-mail - North America Mailbox
Per Mailbox
Charge  per basic Exchange mailbox in the US - includes 50MB of storage
$9.30
$9.30
 $       111.60
 $       111.60
0.0%
40200500094
e-mail - EMEA Mailbox
Per Mailbox
Charge  per basic Exchange mailbox in EMEA - includes 50MB of storage
$9.30
$9.30
 $       111.60
 $       111.60
0.0%
40200500095
e-mail - Latam Mailbox Support
Per Mailbox
Support  Charge per basic Exchange mailbox supported by TI Global Messaging for
Latin America accounts
$3.72
$3.72
 $         44.64
 $         44.64
0.0%
40200500096
e-mail Latam Mailbox Infra
Per Mailbox
Infrastructure  Charge per basic Exchange mailbox provided by TI Global
Messaging to Latin America accounts
$5.12
$5.12
 $         61.44
 $         61.44
0.0%
40200500097
e-mail -North America Addtnl Storage
Per 50MB of additional Storage
Charge  per incremental 50MB of E-mail storage over the initial 50MB provided
$8.84
$8.84
 $       106.08
 $       106.08
0.0%
40200500098
e-mail - EMEA Addtnl Storage
Per 50MB of additional Storage
Charge  per incremental 50MB of E-mail storage over the initial 50MB provided
$8.84
$8.84
 $       106.08
 $       106.08
0.0%
40200500099
e-mail - Latam Addtnl Storage
Per 50MB of additional Storage
Charge  per incremental 50MB of E-mail storage over the initial 50MB provided
$8.84
$8.84
 $       106.08
 $       106.08
0.0%
40200500101
email-Business to Business Messaging
Per MB
Provides  business groups functionality for delivery of large scale e-mail
communications.  Charges is by MB sent
$0.04
$0.04
 $           0.48
 $           0.48
0.0%
40200500104
Doc Mgmt Standard License 20
each
Named  user in Documentum Content Server and full client license (Desktop,
Webtop) for accessing any Documentum based applications.  This license allows
connection to multiple repositories and applications.  This license includes
Microsoft Office integrat
$18.60
$18.60
 $       223.20
 $       223.20
0.0%
40200500106
Public IM
# of account
Charges  associated with provisioning and administration of the public IM
services (Yahoo / AOL) to an exception approved customer base.
$32.55
$16.50
 $       390.60
 $       198.00
49.3%
40200500107
Office Communicator
# of account
Charges  associated with provisioning and administration of the internal IM
system
$3.72
$3.72
 $         44.64
 $         44.64
0.0%
40200500108
Reuters IM
# of account
Charges  associated with provisioning and administration of the Reuters IM
services to an exception approved customer base.
$25.00
$25.00
 $       300.00
 $       300.00
0.0%
40200500109
Sharepoint User Charge
# of account
Charges  associated with having a SharePoint user account, irrespecitve of
whether the users is on the shared utility or dedicated business environment
$5.00
$5.00
 $         60.00
 $         60.00
0.0%
40200500110
Sharepoint Additional Storage
# if 100MB segments
Charges  associated with using storage, backup and COB on the SharePoint Shared
Utility environment
$2.50
$2.50
 $         30.00
 $         30.00
0.0%
40200500111
EAS Storage Charge
# of GB
Extended  e-mail box storage
$1.80
$1.80
 $         21.60
 $         21.60
0.0%
40200500122
MTLS Encryption
Actual Cost
Transport Layer Security (TLS) is a way to provide secure email communication.
TLS protects data in transmission between two company gateways and provides
point-to-point encryption between mail gateways via a secure (encrypted) tunnel.
$0.00
$0.00
 $              -
 $              -
0.0%
Network (402006)
             
40200600009
Hoot & Holler
Hoot Drop
Cost  of each Hoot and Holler, including depreciation and maintenance. Hoot and
Holler are special 24-hours a day phone circuits which stay open / live 24/7.
Anyone picking up a phone on the hoot circuit can listen and talk to whoevers on
the line.
$312.00
$312.00
 $     3,744.00
 $     3,744.00
0.0%
40200600011
Other Network
Connection
Cost of mainframe equipment connection
$0.00
$0.00
 $              -
 $              -
0.0%
40200600027
Regional Network - Branch
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$11.00
$11.00
 $       132.00
 $       132.00
0.0%
40200600028
Regional Network - Campus Shared
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$38.00
$32.00
 $       456.00
 $       384.00
15.8%
40200600029
Regional Network - Server
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$90.00
$76.00
 $     1,080.00
 $       912.00
15.6%
40200600030
Reg`l Network-Gig Server-Desktop
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$90.00
$76.00
 $     1,080.00
 $       912.00
15.6%
40200600031
Network Dedicated  - Regional N.A.
Actual Cost
Costs   include applicable transport (circuits), routers/CSU/Probes - equipment,
equipment maintenance, network monitoring software, software maintenance,
engineering fees, network monitoring/ maintenance fees, carrier usage, and
network security related
$0.00
$0.00
 $              -
 $              -
0.0%
40200600033
Network Dedicated  - Branch
Actual Cost
Costs   include applicable transport (circuits), routers/CSU/Probes - equipment,
equipment maintenance, network monitoring software, software maintenance,
engineering fees, network monitoring/ maintenance fees, carrier usage, and
network security related
$0.00
$0.00
 $              -
 $              -
0.0%
40200600041
Regional Network - Branch (Srvr)
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$11.00
$11.00
 $       132.00
 $       132.00
0.0%
40200600042
Regional Network - Campus Shared (Sr
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$38.00
$32.00
 $       456.00
 $       384.00
15.8%
40200600043
Regional Network - Server (Srvr)
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$90.00
$76.00
 $     1,080.00
 $       912.00
15.6%
40200600044
Regional Network - Gigabit Server (S
per device network connection
Costs  include transport  (intra-regional network connectivity between all
locations) LAN and WAN network infrastructure, equipment , maintenance, support,
network monitoring, software maintenance, engineering fees, and network
security. Everything associ
$90.00
$76.00
 $     1,080.00
 $       912.00
15.6%
40200600053
B2B Remote Devices
Network Devices
Per  device charge for network devices remotely deployed by TI in support of a
Business to Business connection
$417.65
$417.65
 $     5,011.80
 $     5,011.80
0.0%
40200600054
B2B Connections
Network Connections
Per  connection charge for standard Business to Business connections
$820.33
$820.33
 $     9,843.96
 $     9,843.96
0.0%
40200600056
Cyberguard Connections
Network Connections
Per  connection charge for all Cyberguard Firewall connections
$1,010.65
$1,010.65
 $   12,127.80
 $   12,127.80
0.0%
40200600061
Network Dedicated - Campus
Actual Cost
Charge  associated with Network Infrastructure costs for Campus sites. Includes
Circuit, HW, GNCC & On-Site Support expenses.
$0.00
$0.00
 $              -
 $              -
0.0%
40200600065
B2B Private Line Circuits
Actual Cost
3rd  party circuits that are direct private line, point-to-point circuits from a
Citigroup Data Center to an external vendor or business partner
$0.00
$0.00
 $              -
 $              -
0.0%
40200600067
Network Dedicated Support
Actual Cost
Dedicated  Network Support
$0.00
$0.00
 
 $              -
 
40200600062
HW Replication - Network Charge
Per GB
Costs  associated with Dedicated SRDF/A links that are reserved for Storage
Replication.
$0.85
$0.85
 
 $         10.20
 
40200600064
SW Replication - Network Charge
Per GB
Costs  of replication using the IP WAN Tier 2
$0.25
$0.23
 
 $           2.70
 
Other (402008)
             
40200800005
Business Pass through
Actual cost
To  pass Legacy Associates invoices, contract payments.  This will be used for
any legacy business charges.  This must hit above the line
$0.00
$0.00
 $              -
 $              -
0.0%
40200800007
Des Gold Card Issuance
Per Card
DesGold  Card is a dynamic password generating token issued to users to
authenticate themselves for Citigroup`s World Wide Dial Services (WWDS) or to
business applications.  This is an ongoing monthly charge per card (token)
$16.74
$16.74
 $       200.88
 $       200.88
0.0%
40200800008
Des Gold Card Support
Per Card per Server
DesGold  Card is a dynamic password generating token issued to users to
authenticate themselves for Citigroup`s World Wide Dial Services (WWDS) or to
business applications.  This is an ongoing monthly charge per card (token)
$0.78
$0.78
 $           9.36
 $           9.36
0.0%
40200800015
Hardware Encryption Support
Per Device
Hardware  encryption devices (a.k.a. IRE devices) are used by Citigroup
corporate customers to do financial transactions with a variety of applications
within Citigroup.  This is the ongoing monthly cost of operating the internal
Citigroup infrastructure
$14.00
$14.00
 $       168.00
 $       168.00
0.0%
40200800016
Lotus Notes
Actual Cost
All  vendor payments (IBM) for generic and direct customer database, application
hosting, support and licenses. This product allows the pass-through of Direct
Access Charges and PBG International Electronic Messaging Systems (IEMS) used by
PBGs support ce
$0.00
$0.00
 $              -
 $              -
0.0%
40200800036
Multimedia Technology for E-Commerce
Actual Cost
TIE  MMT Engineering provides 1.) global physical video distribution
infrastructure support  for the CitiMedia e-commerce utility, this includes
engineering physical components like video head ends, live event infrastructure
head ends, IP multicast tunnel
$0.00
$0.00
 $              -
 $              -
0.0%
40200800039
Video - Live Event Broadcast Charge
Per Event
This  represents the cost of TI¿s investment in Live Event Access Point (LEAP)
infrastructure at key auditoriums & meeting rooms in North American and other
regions allocating these cost to the businesses that are using the
infrastructure.
$2,500.00
$2,500.00
 $   30,000.00
 $   30,000.00
0.0%
40200800040
Video - Publishing System Charge
Per month
This  represents the cost of TI¿s investment in Application Control Software &
infrastructure to ensure security and regulatory compliance with Live Video and
Video On Demand Based assets.
$25,575.00
$25,575.00
 $ 306,900.00
 $ 306,900.00
0.0%
40200800041
Video Enabled Location Charge
Per location
This  represents the costs of TI¿s investment in the Physical Distribution
components required for controlled and compliant distribution of Live and on
demand video assets.  This includes assets like satellite equipment, Content
Distribution Network Equip
$387.50
$387.50
 $     4,650.00
 $     4,650.00
0.0%
40200800042
Global Functions Overhead
Actual Cost
Represents  CTI`s overhead for Global Management.  Functions include information
security, customer interaction & product management, COB, program office,
business office, security engineering, global video, PKI antivirus, GNCC, UBB,
and virtual tech
$0.00
$0.00
 $              -
 $              -
0.0%
40200800043
Des Gold Card Support- MIS
Per Card per Server
DesGold  Card is a dynamic password generating token issued to users to
authenticate themselves for Citigroup`s World Wide Dial Services (WWDS) or to
business applications.  This is an ongoing monthly charge per card (token)
$0.84
$0.78
 $         10.08
 $           9.36
7.1%
40200800044
Des Gold Card Issuance-MIS
Per Card
DesGold  Card is a dynamic password generating token issued to users to
authenticate themselves for Citigroup`s World Wide Dial Services (WWDS) or to
business applications.  This is an ongoing monthly charge per card (token)
$16.74
$16.74
 $       200.88
 $       200.88
0.0%
40200800054
Vulnerability Assessment
# of assessments
An  assessment oriented to measure the security of the different applications
running in the Data Center enviroment
$232.50
$232.50
 $     2,790.00
 $     2,790.00
0.0%
40200800061
Dedicated LEAP - Auditorium Product
Per Dedicated Infrastructure / per m
The  Dedicated LEAP Auditorium product is a system comprehensive set of video &
audio switching, encoding and monitoring hardware that enables businesses and
Citigroup producers to originated high quality video broadcasts capable of being
efficiently dist
$5,000.00
$5,000.00
 $   60,000.00
 $   60,000.00
0.0%
40200800062
Dedicated LEAP - Lite Product
Per Dedicated Infrastructure / per m
The  Dedicated LEAP Lite Product is a basic video encoding equipment that
enables businesses and Citigroup producers to originated high quality video
broadcasts capable of being efficiently distributed throughout Citigroup to
Employee desktops, Internal T
$2,325.00
$2,325.00
 $   27,900.00
 $   27,900.00
0.0%
40200800074
CTI Web Service
Hours
Includes  all services provided by the GBO Automation team in support of the
development and administration of CTI`s intranet websites.
$51.15
$51.15
 $       613.80
 $       613.80
0.0%
40200800075
JRun
Per CPU
Cost  associated with Macromedia Jrun software license, annual maintenance and
support.
$41.17
$41.17
 $       494.04
 $       494.04
0.0%
40200800076
JRun-CMB
Per CPU
Cost  associated with Macromedia annual software maintenance and support. CMB
has purchased their own licenses.
$25.59
$25.59
 $       307.08
 $       307.05
0.0%
40200800077
Vulnerability Assessment Charge
Actual Cost
An  assessment oriented to measure the security of the different applications
running in the Data Center enviroment
$0.00
$0.00
 $              -
 $              -
0.0%
40200800080
Dedicated NAIT Chargeback - CBNA
Actual Cost
Dedicated  Chargeback to CBNA for the expense amount transferred to CTI as part
of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800081
Dedicated NAIT Chargeback - CFNA
Actual Cost
Decdicated  Chargeback to CFNA for the expense amount transferred to CTI as part
of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800082
Dedicated NAIT Chargeback - REL
Actual Cost
Dedicated  Chargeback to REL for the expense amount transferred to CTI as part
of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800083
Dedicated NAIT Chargeback - Cards
Actual Cost
Dedicated  Chargeback to Cards for the expense amount transferred to CTI as part
of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800084
Dedicated NAIT Chargeback - Corp
Actual Cost
Dedicated  Chargeback to NAIT Corp for the expense amount transferred to CTI as
part of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800085
Dedicated NAIT Chargeback - CitiAuto
Actual Cost
Dedicated  Chargeback to CitiAuto for the expense amount transferred to CTI as
part of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800086
Dedicated NAIT Chargeback - SLC
Actual Cost
Dedicated  Chargeback to SLC for the expense amount transferred to CTI as part
of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800087
Dedicated NAIT Chargeback - GDS
Actual Cost
Dedicated  Chargeback to GDS for the expense amount transferred to CTI as part
of the NAIT Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800088
Dedicated Citi RL Chargeback
Actual Cost
Dedicated  Chargeback to Citi RL for the expense amount transferred to CTI as
part of the Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800089
VSR Emergency ID Request
# of requests
Charge  for a request for a Privileged/Emergency ID submitted through Virtual
Security Request (VSR).
$30.00
$25.00
 $       360.00
 $       300.00
16.7%
40200800090
VSR New/Modify Request
# of requests
Charge  for a request for New access to a system or application, or a request to
Modify entitlements on a system or application for an existing ID submitted
through Virtual Security Request (VSR).
$15.00
$15.00
 $       180.00
 $       180.00
0.0%
40200800091
VSR Reset/Enable Request
# of requests
Charge  for a request to reset a Password or Re-enable access to a system or
application, submitted through Virtual Security Request (VSR).
$22.00
$15.00
 $       264.00
 $       180.00
31.8%
40200800092
Manual Reset/Enable Request
# of requests
Charge  for a request to reset a Password or Re-enable access to a system or
application, submitted to ISA outside of Virtual Security Request (VSR).
$40.00
$40.00
 $       480.00
 $       480.00
0.0%
40200800093
Manual New/Modify Request or Inquiry
# of requests
Charge  for a request for New access to a system or application, or a request to
Modify entitlements to a system or application for an existing access submitted
to ISA outside of Virtual Security Request.  Inquiries made to ISA through
calls, faxes, e-mai
$30.00
$30.00
 $       360.00
 $       360.00
0.0%
40200800094
Logins Supported (by App ID)
# of IDs
Charge  for the count of IDs supported/managed by ISA per application or system.
$0.50
$0.50
 $           6.00
 $           6.00
0.0%
40200800103
Dedicated Citi RL Chargeback- N/C
Actual
Dedicated Citi RL Chargeback- Non Cash
$0.00
$0.00
 $              -
 $              -
0.0%
40200800110
Dedicated NAIT Chargeback - SAS
Actual Cost
Dedicated Chargeback to NAIT for the expense amount transferred to CTI for the
SAS transfer
$0.00
$0.00
 $              -
 $              -
0.0%
40200800111
Dedicated NAIT Chgbk - CBNA Branch
Actual Cost
Dedicated Chargeback to CBNA for the expense amount transferred to CTI as part
of the NAIT Branch Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800112
Dedicated NAIT Chgbk- CFNA Branch
Actual Cost
Dedicated Chargeback to CFNA for the expense amount transferred to CTI as part
of the NAIT Branch Integration.
$0.00
$0.00
 $              -
 $              -
0.0%
40200800115
ICG GIS Dedicated Services
Actual Cost
Charges associated with ICG GIS Support for Market Data Infrastructure, Global
Banking (Server, Desktop & DBA Support), GTS Stabilization (Server & DBA
Support), GCOT Toronto and Program Management Office (Asset Optimization group).
$0.00
$0.00
 $              -
 $              -
0.0%
40200800116
Verisign Certificate
per Certificate
VeriSign certificates are Premium SSL SGC (Server Guard Cryptography)
Certificates (also referred to as Global Server IDs or GSIDs). VeriSign GSIDs
are primarily used to secure Internet web sites. It allows for 128-bit encrypted
sessions between a web ser
$140.00
$140.00
 $     1,680.00
 $     1,680.00
0.0%
40200800117
Logins Supported (by App ID) - Autom
# of IDs
Charge for the count of IDs supported/managed by ISA per application or system
(Automated)
$0.10
$0.10
 $           1.20
 $           1.20
0.0%
40200800118
Dedicated BISYS Legacy Infra
Actual Cost
Actual costs associated with legacy BISYS Infrastructure, including Servers and
Desktops.
$0.00
$0.00
 $              -
 $              -
0.0%
Projects (402009)
             
40200900001
Design/Integration/Eng.
Per Hour
Outside  standard TI offering - Engineering as requested by customer
$150.00
$150.00
 $     1,800.00
 $     1,800.00
0.0%
40200900003
Project Implementation
Per Hour
Project  Mgmt lifecycle implementation includes coordination and management of
all technology projects
$125.00
$125.00
 $     1,500.00
 $     1,500.00
0.0%
40200900010
Global Program Management Tier I
Per Hour
Represents  charges for premises which include third party lease obligations
(e.g., base rent, escalations, etc.), costs associated with running both leased
and owned premises (e.g., utilities, taxes, cleaning, repairs and maintenance,
etc.) and  deprecia
$120.00
$120.00
 $     1,440.00
 $     1,440.00
0.0%
40200900011
Global Program Management Tier II
Per Hour
Represents  charges for premises which include third party lease obligations
(e.g., base rent, escalations, etc.), costs associated with running both leased
and owned premises (e.g., utilities, taxes, cleaning, repairs and maintenance,
etc.) and  deprecia
$60.00
$60.00
 $       720.00
 $       720.00
0.0%
40200900012
NA Reg Network Engin and Integ
Per Hour
Hourly  charges for customer requested North America TI Network Applied
Engineering and Integration services
$150.00
$150.00
 $     1,800.00
 $     1,800.00
0.0%
40200900014
Dedicated Project Support
Actual Cost
Business specific Project Support
$0.00
$0.00
 $              -
 $              -
0.0%
40200900017
Design/Integration/Eng-Glbl Ops
Per Hour
Outside  standard TI offering - Engineering as requested by customer
$150.00
$150.00
 $     1,800.00
 $     1,800.00
0.0%
40200900019
Project Implementation-Glbl Ops
Per Hour
Project  Mgmt lifecycle implementation includes coordination and management of
all technology projects
$125.00
$125.00
 $     1,500.00
 $     1,500.00
0.0%
40200900021
Project Impl. - Indirect Support
Per Hour
Project  Mgmt lifecycle implementation includes coordination and management of
all technology projects
$25.00
$25.00
 $       300.00
 $       300.00
0.0%
40200900024
Voice Engineering
Per Hour
Hourly   charges for customer requested North America TI Voice Engineering and
Integration services
$150.00
$150.00
 $     1,800.00
 $     1,800.00
0.0%
40200900025
CMBIS Project Implementation
Per Hour
Project Mgmt lifecycle implementation includes coordination and management of
all technology projects.
$96.09
$96.09
 $     1,153.12
 $     1,153.12
0.0%
40200900026
Project Billing- N/C
Actual
Dedicated NAIT project billing- N/C
$0.00
$0.00
 $              -
 $              -
0.0%
Technology Requests (MAC's) (402010)
           
40201000001
Desktop/LAN - Call Center
Per User
Labor  costs, related support and management expenses related to Call Center
sites. Includes coordination, tracking and physical labor to move desktops (that
involves less than 10 seats). Greater then 10 seats is considered an NSR project
as a guide.
$110.00
$110.00
 $     1,320.00
 $     1,320.00
0.0%
40201000002
Desktop/LAN - Metro
Per User
Labor  costs, related support and management expenses related to Call Center
sites. Includes coordination, tracking and physical labor to move desktops (that
involves less than 10 seats). Greater then 10 seats is considered an NSR project
as a guide.
$192.50
$192.50
 $     2,310.00
 $     2,310.00
0.0%
40201000003
IMAC- Voice Level 1
Time =Tier. Charge = user(s) x rate
Voice Level 1     Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects. Examples of Technology Requests are Moves, Adds, Changes (MACs)
of people, equip
$33.00
$33.00
 $       395.94
 $       396.00
0.0%
40201000005
IMAC- Voice Level 2
Time =Tier. Charge = user(s) x rate
Voice Level 2    Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects. Examples of Technology Requests are Moves, Adds, Changes (MACs)
of people, equipm
$60.50
$60.50
 $       726.00
 $       726.00
0.0%
40201000007
IMAC- Voice Level 3
Time =Tier. Charge = user(s) x rate
Voice Level 3    Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects. Examples of Technology Requests are Moves, Adds, Changes (MACs)
of people, equipm
$401.50
$401.50
 $     4,818.00
 $     4,818.00
0.0%
40201000009
IMAC-Desktop Level 1
Time =Tier. Charge = user(s) x rate
Desktop Level  1 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects < 1Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of people,
$99.00
$99.00
 $     1,188.00
 $     1,188.00
0.0%
40201000011
IMAC-Desktop Level 2
Time =Tier. Charge = user(s) x rate
Desktop Level  2 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects 1-3 Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of people,
$137.50
$137.50
 $     1,650.00
 $     1,650.00
0.0%
40201000013
IMAC-Desktop Level 3
Time =Tier. Charge = user(s) x rate
Desktop Level  3 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects = > 3 Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of peopl
$357.46
$357.50
 $     4,289.52
 $     4,290.00
0.0%
40201000015
IMAC-Network Level 1
Time =Tier. Charge = user(s) x rate
Data  Network Level 1   Tiered pricing based on total time required to complete
each Technology Request for business initiated requests and standard tasks
associated with projects. Examples of Technology Requests are Moves, Adds,
Changes (MACs) of people,
$495.00
$495.00
 $     5,940.00
 $     5,940.00
0.0%
40201000017
IMAC-Network Level 2
Time =Tier. Charge = user(s) x rate
Data  Network Level 2   Tiered pricing based on total time required to complete
each Technology Request for business initiated requests and standard tasks
associated with projects. Examples of Technology Requests are Moves, Adds,
Changes (MACs) of people,
$1,408.00
$1,408.00
 $   16,896.00
 $   16,896.00
0.0%
40201000019
Voice
Per User
Labor costs,  related support and management expenses.  Includes coordination,
tracking and physical labor for voice equipment (that involves less than 10
seats).
$33.00
$33.00
 $       396.00
 $       396.00
0.0%
40201000028
Vendor MAC Charge
Time =Tier. Charge = user(s) x rate
Passthru  of charges for MAC services requested by customer and performed by a
3rd Party vendor (Avaya, Compulink, etc.
$0.00
$0.00
 $              -
 $              -
0.0%
40201000029
IMAC Network Tier 3
Time=Tier. Charge =user(s) x rate
Tiered  Pricing for Data Network MAC`s.  Requests for Network Connectivity only.
$110.00
$110.00
 $     1,320.00
 $     1,320.00
0.0%
40201000040
IMAC-Desktop L1-Indirect Support
Time =Tier. Charge = user(s) x rate
Desktop Level  1 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects < 1Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of people,
$19.80
$19.80
 $       237.60
 $       237.60
0.0%
40201000041
IMAC-Desktop L2-Indirect Support
Time =Tier. Charge = user(s) x rate
Desktop Level  2 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects 1-3 Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of people,
$41.25
$41.25
 $       495.00
 $       495.00
0.0%
40201000042
IMAC-Desktop L3-Indirect Support
Time =Tier. Charge = user(s) x rate
Desktop Level  3 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects = > 3 Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of peopl
$107.25
$107.26
 $     1,287.00
 $     1,287.11
0.0%
40201000046
CMBIS Tech Requests - Level 1
User(s) Time x Tier Rate
Desktop Level 1 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects < 1Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of people,
$85.95
$85.95
 $     1,031.40
 $     1,031.40
0.0%
40201000047
CMBIS Tech Requests - Level 2
User(s) Time x Tier Rate
Desktop Level 2 Tiered pricing based on total time required to complete each
Technology Request for business initiated requests and standard tasks associated
with projects 1-3 Hr. Examples of Technology Requests are Moves, Adds, Changes
(MACs) of people,
$104.47
$104.47
 $     1,253.58
 $     1,253.58
0.0%
Voice & Conferencing (402011)
             
40201100003
Carrier 800 Service
Actual Cost
Carrier  800:  CIB pass thru variable fee charged to customer for toll free
calling.  Usage fee includes costs for vendor toll free phone usage.
$0.00
$0.00
 $              -
 $              -
0.0%
40201100005
Carrier Monthly
Actual Cost
CIB  pass thru fixed fee charged to customer for carrier monthly
services.  Usage fee includes costs for service & maintenance.
$0.00
$0.00
 $              -
 $              -
0.0%
40201100016
Local Usage
Usage
This  sub-product reflects the voice charges for local usage, collect/third
party and directory assistance calls based on tariff rates and negotiated
rates.  Specific to each state.
$0.00
$0.00
 $              -
 $              -
0.0%
40201100018
Long Distance
Usage
This  sub-product reflects the voice charges for long distance domestic,
interstate and intrastate as well as long distance International calls (IDDD)
based on negotiated rates.
$0.00
$0.00
 $              -
 $              -
0.0%
40201100022
Regional Video Infrastructure and Su
Actual cost
North  America: maintenance = $200; stand alone system and circuit/maintenance =
$1500; integrated system, circuit/maintenance = $2000.  Other regions may charge
for there support/infrastructure.
$0.00
$0.00
 $              -
 $              -
0.0%
40201100024
Site Access/Line Charge
Per Line
Is a site specific cost allocation of voice infrastructure expenses for
CitiVoice sites.  This cost will vary by site and from month to month, depending
on each sites configuration of the PBX.  Multi switch sites will be combined and
the total costs will
$0.00
$0.00
 $              -
 $              -
0.0%
40201100028
Teleconferencing Audio Fees
Actual cost
Carrier fees  for Names of the participants on the call. Question and Answer.
Polling. Subconferencing.Participant screening. Conference monitoring.Conference
recording.Instant Replay Plus: recorded conference calls can be made available
to listeners, via
$0.00
$0.00
 $              -
 $              -
0.0%
40201100030
Teleconferencing Audio Taxes
Actual cost
Applicable  taxes
$0.00
$0.00
 $              -
 $              -
0.0%
40201100032
Turrets
Turrets
Fixed  fee allocated to customer based on number of Turrets at a
site.  Allocation includes TI depreciation and maintenance costs for Turret
hardware.
$215.00
$215.00
 $     2,580.00
 $     2,580.00
0.0%
40201100033
Video Usage Per Connection Points
Actual cost
North  America and Canada = $25 hour, North America and UK = $170 hour, North
America and EMEA/CEMEA $200 hour, North America and Latam/Mexico = $270 hour and
North America and Asia/Japan/Australia = $345 hour
$0.00
$0.00
 $              -
 $              -
0.0%
40201100035
Voice Mail
Per Voice Mail Box
monthly  recurring charge for voice mailbox service.
$3.00
$3.00
 $         36.00
 $         36.00
0.0%
40201100036
Voice Pass-thru
Per Minute
Phone  home provides international Citibank customers with toll free access to
their bank accounts while traveling.  Their home bank may be in any country and
is considered the host, and the customer can call in from a growing list of
countries known as g
$0.00
$0.00
 $              -
 $              -
0.0%
40201100042
Web Conferencing Usage Fees
Per minute
Variable  fee charged to client for web conferencing
usage.  $0.17/minute/connection
$0.16
$0.16
 $           1.92
 $           1.92
0.0%
40201100049
Voice Vendor MAC
Actual Cost
Charges  from outside vendor for Customer-requested physical MAC`s
$0.00
$0.00
 $              -
 $              -
0.0%
40201100060
Audio Conf. - Premier Attended
Actual Cost
Pass  Through of vendor charges from Premier for attended conference calls
$0.00
$0.00
 $              -
 $              -
0.0%
40201100061
Audio Conf. - Intercall Attended
Actual Cost
Pass  Through of vendor charges from Intercall for attended conference calls
$0.00
$0.00
 $              -
 $              -
0.0%
40201100062
Audio Conf. - Premier Unattended
Actual Cost
Pass  Through of vendor charges from Premier for unattended conference calls
$0.00
$0.00
 $              -
 $              -
0.0%
40201100063
Audio Conf. - Intercall Unattended
Actual Cost
Pass  Through of vendor charges from Intercall for unattended conference calls
$0.00
$0.00
 $              -
 $              -
0.0%
40201100064
Audio Conf. Support
Per Hour
TI  support charge per hour for all attended calls
$0.04
$0.04
 $           0.42
 $           0.42
0.0%
40201100073
Audio Conference. - Intercall Fees
Actual
Carrier  fees for Names of the participants on the call. Question and Answer.
Polling. Subconferencing.Participant screening. Conference monitoring.Conference
recording.Instant Replay Plus: recorded conference calls can be made available
to listeners, via
$0.00
$0.00
 $              -
 $              -
0.0%
40201100074
Audio Conference - Premiere Fees
Actual
Carrier  fees for Names of the participants on the call. Question and Answer.
Polling. Subconferencing.Participant screening. Conference monitoring.Conference
recording.Instant Replay Plus: recorded conference calls can be made available
to listeners, via
$0.00
$0.00
 $              -
 $              -
0.0%
40201100075
Executive and Standalone Video
# of devices
Charges  associated with having a Tandberg T1700 Executive Desktop Video unit
$350.00
$350.00
 $     4,200.00
 $     4,200.00
0.0%
40201100076
Desktop Video
# of devices
Charges  associated with having a Desktop Video unit
$135.00
$70.00
 $     1,620.00
 $       840.00
48.1%
40201100077
Centralized Voice -Branch
# of devices
Charges  associated with having an Avistar Trader Desktop Video unit
$300.00
$300.00
 $     3,600.00
 $     3,600.00
0.0%
40201100078
Telephone Equipment/Maintenance
# of Phones
Cost  of branch phone system including local Avaya Gateway(s), IP Stations and
Maintenance
$15.00
$15.00
 $       180.00
 $       180.00
0.0%
40201100080
Voice Dedicated Support
Actual Cost
Dedicated  Voice Support
$0.00
$0.00
 $              -
 $              -
0.0%
40201100081
Voice Dedicated Support- N/C
Actual
Dedicated NAIT Chargeback - Voice dedicated support - N/C
$0.00
$0.00
 $              -
 $              -
0.0%
40201100082
Citi Domain Name Request
Actual Cost
Charge for user requested Domain Name requested through Citi Marketplace
$0.00
$0.00
 $              -
 $              -
0.0%
40201100083
Citi Domain Name Business Portfolio
Actual Cost
Charges for Domain Name portfolios managed on behalf of the Citi Businesses
$0.00
$0.00
 $              -
 $              -
0.0%
40201100084
Video Streaming Video On Demand
Actual Cost
Video on Demand is a service that provides the capability for Video producers to
distribute videos to end users globally as and when the user makes a request via
a URL, to view that video. This can include videos intended for external user
consumption as
$0.00
$0.00
 $              -
 $              -
0.0%
40201100085
Phone Set - Analog
Per Device
This single-line telephone has a 16-character display and up to 6 fixed feature
buttons including: Speaker, Hold, Redial, Transfer and Conference.  Analog lines
also provide connectivity for fax machines, Polycom Conference devices and
Modems.
$10.00
$7.75
 $       120.00
 $         93.00
22.5%
40201100086
Phone Set Class 1 - Digital
Per Device
Standard telephones are multi-appearance digital telephones with up to 8 call
appearance/feature buttons.
$15.00
$12.00
 $       180.00
 $       144.00
20.0%
40201100087
Phone Set Class 2 - Digital
Per Device
Standard telephones are multi-appearance digital telephones with up to 16 call
appearance/feature buttons.
$20.00
$16.00
 $       240.00
 $       192.00
20.0%
40201100088
Phone Set Class 3 - Digital
Per Device
The Executive telephones are multi-appearance digital telephones with up to 24
call appearance/feature buttons.
$23.00
$20.00
 $       276.00
 $       240.00
13.0%
40201100089
Phone Set Class 4 - Call Master
Per Device
The ACD agent telephone is engineered to help contact center agents maximize
their productivity and performance.
$25.00
$25.00
 $       300.00
 $       300.00
0.0%
40201100090
Phone Set - Console/Wireless
Per Device
Charge for a console bridge
$50.00
$50.00
 $       600.00
 $       600.00
0.0%
40201100091
VDN
Per Device
VDNs provide the ability to route calls thru the PBX systems.  They are
developed based on Business driven requirements.
$5.00
$4.00
 $         60.00
 $         48.00
20.0%
40201100092
Agent Login
Per Device
Login required for an Agent to receive or make calls based on skill assignment
$2.75
$2.75
 $         33.00
 $         33.00
0.0%
40201100093
IP Soft/EC500
Per Device
Application that allows for mobility in the workplace for making and receiving
phone calls
$8.00
$8.00
 $         96.00
 $         96.00
0.0%
40201100094
Announcement
Per Device
Specific Business extension with a playback announcement
$9.00
$9.00
 $       108.00
 $       108.00
0.0%
40201100095
VPN Hardphone
Per Device
Allows end user to make and receive calls from home while logged into the Citi
voice network
$23.86
$23.86
 $       286.32
 $       286.32
0.0%
40201100096
IP Agent
Per Device
Remote Agents with login capability
$22.46
$22.46
 $       269.52
 $       269.52
0.0%
40201100097
Nice Recorders - CTI Owned
Per Device
Charge for CTI owned NICE Recorders
$48.22
$48.22
 $       578.64
 $       578.64
0.0%
40201100098
IPC
Per Device
Charge for IPC devices
$18.00
$18.00
 $       216.00
 $       216.00
0.0%
40201100099
Warren COB
Per Device
Charge for devices at Warren COB facility
$13.55
$13.55
 $       162.60
 $       162.60
0.0%
40201100100
ACD Hub- ACD Agent
Per Device
Charge for the ADC Hub Agent
$11.50
$11.50
 $       138.00
 $       138.00
0.0%
40201100101
ACD Hub- ICM
Per Device
Allows for Intelligent Call Routing to PBXs
$7.00
$7.00
 $         84.00
 $         84.00
0.0%
40201100102
ACD Hub- Nice Recorder
Per Device
Charge for the ACD Hub NICE Recorder
$15.50
$15.50
 $       186.00
 $       186.00
0.0%
40201100103
ACD Hub- Support
Per Device
Charge for ACD Hub Support
$8.00
$8.00
 $         96.00
 $         96.00
0.0%
40201100104
Voice Support
Per Line
Support charge is allocated to cover Operations, voice SDTs, Help Desk, Customer
Service, as well as vendor support. Vendor MAC fees passed thru to users.
$13.50
$13.50
 $       162.00
 $       162.00
0.0%
Video/Digital Media (402014)
             
40201400001
Video On Demand Studio Charge
per VOD Studio/per year
Charge  associated with providing Live Event Access Point infrastucture required
for the production of Live Events capable of being streamed throughout
Citigroups IP network infrastucture to desktop world-wide.
$1,550.00
$1,550.00
 $   18,600.00
 $   18,600.00
0.0%
40201400002
Portal Integration Charge
per portal integration
Charge  associated with integrating and/or supporting integrated portals to
maintain active connections with the Video Publishing & Control system
$1,938.00
$1,938.00
 $   23,256.00
 $   23,256.00
0.0%
40201400003
Learning Management Support Charge
per LMS/per month
Charge  assoaciated with integrating and/or supporting integrated LMS systems to
maintain active connections with the Video Publsihing & Control system
$7,750.00
$7,750.00
 $   93,000.00
 $   93,000.00
0.0%
40201400004
Television Distibution charge
actual cost
Charge  assoaciated with integrating and/or supporting integrated LMS systems to
maintain active connections with the Video Publsihing & Control system
$1.00
$1.00
 $         12.00
 $         12.00
0.0%




 



































































 
 
 
 
 
 
 


